Exhibit 10.7

 

 

 

CREDIT AGREEMENT

dated as of

September 8, 2006,

among

GEOKINETICS HOLDINGS, INC.,
as the Borrower

GEOKINETICS INC.

and
THE OTHER GUARANTORS PARTY HERETO,
as Guarantors

THE LENDERS PARTY HERETO

and

ROYAL BANK OF CANADA,

as Administrative Agent

 

 


--------------------------------------------------------------------------------


Table of Contents

 

Page

 

 

 

ARTICLE I

Definitions

1

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

21

SECTION 1.03.

Classification of Loans

21

SECTION 1.04.

Rounding

21

SECTION 1.05.

References to Agreements and Laws

21

SECTION 1.06.

Times of Day

22

SECTION 1.07.

Timing of Payment or Performance

22

 

 

 

ARTICLE II

The Credits

22

SECTION 2.01.

Commitments

22

SECTION 2.02.

Loans

22

SECTION 2.03.

Borrowing Procedure

22

SECTION 2.04.

Evidence of Debt; Repayment of Loans

23

SECTION 2.05.

Fees

24

SECTION 2.06.

Interest on Loans

24

SECTION 2.07.

Default Interest

24

SECTION 2.08.

Alternate Rate of Interest

24

SECTION 2.09.

Repayment

25

SECTION 2.10.

Conversion and Continuation of Borrowings

25

SECTION 2.11.

Termination of Commitments

26

SECTION 2.12.

Optional Prepayment

26

SECTION 2.13.

Mandatory Prepayments

26

SECTION 2.14.

Reserve Requirements; Change in Circumstances

27

SECTION 2.15.

Change in Legality

28

SECTION 2.16.

Indemnity

29

SECTION 2.17.

Pro Rata Treatment

29

SECTION 2.18.

Sharing of Setoffs

29

SECTION 2.19.

Payments

30

SECTION 2.20.

Taxes

30

 

i


--------------------------------------------------------------------------------




 

 

Page

 

 

 

SECTION 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

33

 

 

 

ARTICLE III

Representations and Warranties

34

SECTION 3.01.

Organization; Powers

34

SECTION 3.02.

Authorization

34

SECTION 3.03.

Enforceability

34

SECTION 3.04.

Governmental Approvals

35

SECTION 3.05.

Financial Statements

35

SECTION 3.06.

No Material Adverse Change

35

SECTION 3.07.

Title to Properties; Possession Under Leases

35

SECTION 3.08.

Subsidiaries

36

SECTION 3.09.

Litigation; Compliance with Laws

36

SECTION 3.10.

Agreements

36

SECTION 3.11.

Federal Reserve Regulations

36

SECTION 3.12.

Investment Company Act

37

SECTION 3.13.

Tax Returns

37

SECTION 3.14.

No Material Misstatements

37

SECTION 3.15.

Employee Benefit Plans

37

SECTION 3.16.

Environmental Matters

37

SECTION 3.17.

Location of Real Property and Leased Premises

38

SECTION 3.18.

Labor Matters

38

SECTION 3.19.

Solvency

39

 

 

 

ARTICLE IV

Conditions of Lending

39

 

 

 

ARTICLE V

Affirmative Covenants

41

SECTION 5.01.

Existence; Compliance with Laws and Contractual Obligations; Businesses and
Properties

42

SECTION 5.02.

Insurance

42

SECTION 5.03.

Taxes

42

SECTION 5.04.

Financial Statements, Reports, etc

42

SECTION 5.05.

Litigation and Other Notices

44

 

ii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

SECTION 5.06.

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

45

SECTION 5.07.

Additional Guarantors

45

SECTION 5.08.

Use of Proceeds

45

 

 

 

ARTICLE VI

Negative Covenants

45

SECTION 6.01.

Indebtedness

45

SECTION 6.02.

Liens

47

SECTION 6.03.

Sale and Lease-Back Transactions

49

SECTION 6.04.

Investments, Loans and Advances

49

SECTION 6.05.

Mergers, Consolidations, and Sales of Assets

49

SECTION 6.06.

Restricted Payments; Restrictive Agreements

50

SECTION 6.07.

Transactions with Affiliates

51

SECTION 6.08.

Change in Nature of Business

52

SECTION 6.09.

Other Indebtedness and Agreements

52

SECTION 6.10.

Subsidiaries

52

SECTION 6.11.

Partnership, etc

52

SECTION 6.12.

Accounting Changes; Fiscal Year

52

SECTION 6.13.

Capital Expenditures

53

SECTION 6.14.

Net Worth

53

SECTION 6.15.

Fixed Charge Coverage Ratio

53

SECTION 6.16.

Leverage Ratio

53

 

 

 

ARTICLE VII

Events of Default

53

 

 

 

ARTICLE VIII

Guarantee

55

SECTION 8.01.

The Guarantee

55

SECTION 8.02.

Obligations Unconditional

56

SECTION 8.03.

Reinstatement

57

SECTION 8.04.

Subrogation; Subordination

57

SECTION 8.05.

Remedies

57

SECTION 8.06.

Instrument for the Payment of Money

58

SECTION 8.07.

Continuing Guarantee

58

 

iii


--------------------------------------------------------------------------------




 

 

Page

 

 

 

SECTION 8.08.

General Limitation on Guarantee Obligations

58

SECTION 8.09.

Release of Guarantors

58

SECTION 8.10.

Right of Contribution

58

 

 

 

ARTICLE IX

The Administrative Agent

59

SECTION 9.01.

Appointment and Authority

59

SECTION 9.02.

Rights as a Lender

59

SECTION 9.03.

Exculpatory Provisions

59

SECTION 9.04.

Reliance by Agent

59

SECTION 9.05.

Delegation of Duties

60

SECTION 9.06.

Resignation of Agent

60

SECTION 9.07.

Non-reliance on Agent and Other Lenders

60

 

 

 

ARTICLE X

Miscellaneous

61

SECTION 10.01.

Notices

61

SECTION 10.02.

Survival of Agreement

61

SECTION 10.03.

Binding Effect

62

SECTION 10.04.

Successors and Assigns

62

SECTION 10.05.

Expenses; Indemnity

65

SECTION 10.06.

Right of Setoff

66

SECTION 10.07.

Applicable Law

67

SECTION 10.08.

Waivers; Amendment

67

SECTION 10.09.

Interest Rate Limitation

67

SECTION 10.10.

Entire Agreement

68

SECTION 10.11.

WAIVER OF JURY TRIAL

68

SECTION 10.12.

Severability

68

SECTION 10.13.

Counterparts

68

SECTION 10.14.

Headings

69

SECTION 10.15.

Jurisdiction; Consent to Service of Process

69

SECTION 10.16.

Confidentiality

69

SECTION 10.17.

USA PATRIOT Act Notice

70

 

iv


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1.01(a)

 

Existing Debt to be Repaid

 

Schedule 1.01(b)

–

Guarantors

 

Schedule 2.01

–

Lenders and Commitments

 

Schedule 3.08

–

Subsidiaries

 

Schedule 3.09

 

Litigation

 

Schedule 3.17(a)

–

Owned Real Property

 

Schedule 3.17(b)

–

Leased Real Property

 

Schedule 6.01

–

Existing Indebtedness

 

Schedule 6.02

–

Existing Liens

 

Schedule 6.04

 

Existing Investments

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

–

Form of Assignment and Acceptance

 

Exhibit B

–

Form of Borrowing Request

 

Exhibit C

–

Form of Non-Bank Certificate

 

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of September 8, 2006 (this “Agreement”), among
GEOKINETICS HOLDINGS, INC., a Delaware corporation (the “Borrower”), GEOKINETICS
INC., a Delaware corporation (“Parent”), the GUARANTORS (as defined herein), the
LENDERS (as defined herein) and ROYAL BANK OF CANADA, as administrative agent
(in such capacity, “Administrative Agent”).

RECITALS

A.            Pursuant to the Stock Purchase Agreement (such term and each other
capitalized term used but not defined in these recitals having the meaning set
forth in Article I) the Borrower intends to acquire all of the Equity Interests
of Grant Geophysical Inc. and its subsidiaries (the “Acquisition”).(1)

B.            The Borrower has requested the Lenders to extend credit in the
form of Loans on the Closing Date, in an aggregate principal amount not in
excess of $100,000,000.

C.            The Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:


ARTICLE I

DEFINITIONS


SECTION 1.01.           DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

“Acquired Business” shall mean Grant Geophysical Inc. and its subsidiaries.

“Acquisition” shall have the meaning assigned to such term in the recitals.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, an interest rate per annum equal to the product of (a) the LIBO
Rate in effect for such Interest Period and (b) Statutory Reserves.

 “Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, (a) for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any class of Equity Interests of the person specified or that is an officer or

--------------------------------------------------------------------------------

(1)  Subject to further review of underlying documentation.


--------------------------------------------------------------------------------




director of the person specified and (b) the term “Affiliate” shall specifically
exclude the Administrative Agent, each Lender, in its capacity as Lender, and
any of its Affiliates and any lender of the Subordinated Debt, in its capacity
as lender.

“Agreement” shall have the meaning assigned to such term in the preamble.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Base Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%.  If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
for any reason, including the inability or failure of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Base Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Base Rate or the Federal Funds
Effective Rate, as the case may be.

“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Loan, (i) on the Closing Date to, but excluding, December 1, 2006,
5.00% per annum and (ii) thereafter, the applicable percentage set forth below
under the caption “Applicable Percentage” opposite such period:

Period

 

Eurodollar Applicable
Percentage

 

December 1, 2006 through and including February 28, 2007

 

6.00

%

March 1, 2007 through and including May 31, 2007

 

7.00

%

June 1, 2007 and thereafter

 

8.00

%

 

and (b) with respect to any ABR Loan, (i) on the Closing Date to, but excluding,
December 1, 2006, 3.50% per annum and (ii) thereafter, the applicable percentage
set forth below under the caption “Applicable Percentage” opposite such period:

Period

 

ABR Applicable
Percentage

 

December 1, 2006 through and including February 28, 2007

 

4.50

%

March 1, 2007 through and including May 31, 2007

 

5.50

%

June 1, 2007 and thereafter

 

6.50

%

 

2


--------------------------------------------------------------------------------




“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Parent or any of the
Subsidiaries to any person other than the Parent or any Subsidiary of (a) any
Equity Interests of any of the Subsidiaries or (b) any other assets of the
Parent or any of its Subsidiaries.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit A or such other form as shall be reasonably approved by the
Administrative Agent.

“Base Rate” shall mean corporate base rate of interest publicly announced by the
Administrative Agent from time to time for borrowings made in the United States
of America in dollars, changing effective on the date specified in each such
announcement of a change in the corporate base rate.  The Base Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the preamble.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.14.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are generally authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are generally not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, (a) the aggregate amount of
additions to property, plant and equipment and other capital expenditures of the
Parent and its Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Parent for such period prepared in accordance
with GAAP, and (b) Capital Lease Obligations or Synthetic Lease Obligations
incurred by the Parent and its consolidated Subsidiaries during such period, but
excluding in each case any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation

3


--------------------------------------------------------------------------------




of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of the Parent or any
of its Subsidiaries.  “Casualty Event” shall include but not be limited to any
taking of all or any part of any real property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings as required
by law, or by reason of the temporary requisition of the use or occupancy of all
or any part of any real property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

A “Change in Control” shall be deemed to have occurred if:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934 as in effect on the date
hereof, but excluding any employee benefit plan of such person and its
Subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under such Act),
directly or indirectly, of more than the 35% of outstanding Equity Interests of
the Parent having ordinary voting power;

(b)           a majority of the seats (other than vacant seats) on the board of
directors of the Parent shall at any time be occupied by persons who were not
(i) nominated by the board of directors of the Parent or (ii) appointed by
directors so nominated;

(c)           The Parent at any time ceases to own 100% of the Equity Interests
of the Borrower; or

(d)           any change in control (or similar event, however denominated) with
respect to the Parent, the Borrower or any Subsidiary shall occur under and as
defined in the Subordinated Loan Agreement or in respect of Material
Indebtedness of the Parent, the Borrower or any Subsidiary.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

4


--------------------------------------------------------------------------------




“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean September 8, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any legislation successor thereto.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus

(a)           without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i)            consolidated interest expense for such period,

(ii)           consolidated income tax expense for such period,

(iii)          foreign currency translation gain or loss,

(iv)          all amounts attributable to depreciation and amortization for such
period,

(v)           non-recurring fees and expenses incurred in connection with the
Transactions,

(vi)          any non-cash charges (other than the write-down of current assets)
for such period,

minus (b) without duplication all cash payments made during such period on
account of non-cash charges added to Consolidated Net Income pursuant to clause
(a)(vi) above in a previous period.

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition, any Permitted Acquisition and Asset Sales (other than any
dispositions in the ordinary course of business) consummated at any time on or
after the first day of the respective Test Period as if the Acquisition and each
such Permitted Acquisition had been effected on the first day of such period and
as if each such Asset Sale had been consummated on the day prior to the first
day of such period.

5


--------------------------------------------------------------------------------




“Consolidated Net Income” shall mean, for any period with respect to any person,
the net income or loss of such person for such period determined on a
consolidated basis in accordance with GAAP; provided, that there shall be
excluded (without duplication):

(a)           the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary,

(b)           the income or loss of any person accrued prior to the date (i) it
becomes a Subsidiary or is merged into or consolidated with such person or (ii)
its assets are acquired by such person or its Subsidiaries,

(c)           the income or loss in respect of any Investment in a joint venture
(other than a Subsidiary) except to the extent of the amount of dividends or
other distributions actually paid to such person during such period,

(d)           after-tax gains and losses realized upon the sale or other
disposition of any property that is sold or otherwise disposed of other than in
the ordinary course of business, and

(e)           extraordinary gains, losses or charges.

“Constituent Documents” means, with respect to any person, (a) the articles of
incorporation, certificate of incorporation, constitution or certificate of
formation (or the equivalent organizational documents) of such person, (b) the
by-laws or operating agreement (or the equivalent governing documents) of such
person and (c) any document setting forth the manner of election or duties of
the directors or managing members of such person (if any) and the designation,
amount or relative rights, limitations and preferences of any class or series of
such person’s Equity Interests.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with GAAP, be classified as current assets of a company conducting a
business the same as or similar to that of such Person, after deducting adequate
reserves in each case in which a reserve is proper in accordance with GAAP.

“Current Liabilities” of any Person means all Indebtedness of such Person that
by its terms is payable on demand or matures within one year after the date of
determination (excluding any Indebtedness renewable or extendible, at the option
of such Person, to a date more than one year from such date or arising under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date).

6


--------------------------------------------------------------------------------




“Debt for Borrowed Money” of any Person means, at any date of determination, the
sum of, without duplication, (a) all items that, in accordance with GAAP, would
be classified as indebtedness on a consolidated balance sheet of such Person at
such date and (b) Indebtedness of the types described in clauses (h) and (i)
(excluding undrawn amounts in respect thereof) of the definition of
“Indebtedness” hereunder to the extent functioning as indebtedness for borrowed
money.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable), or upon the happening of any event, (a)
matures (excluding any maturity as the result of an optional redemption by the
issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, or requires the payment of any cash dividend or any other
scheduled payment constituting a return of capital, in each case at any time on
or prior to the date which is the first anniversary of the Maturity Date, or (b)
is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) Indebtedness or (ii) any Equity Interest referred to in clause
(a) above, in each case at any time prior to the date which is the first
anniversary of the Maturity Date.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements having the force and effect of law in each case, relating to
protection of the environment or natural resources, or to protection of human
health and safety as it relates to Hazardous Materials exposure, the presence or
Release of Hazardous Materials in the environment, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling of, or the arrangement for such activities with respect
to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person.

7


--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with such Person, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent, any of its Subsidiaries or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Parent,
any of its Subsidiaries or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (e) the receipt by the Parent, any of its Subsidiaries or
any of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to the intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g) the receipt by the Parent, any of its Subsidiaries or
any of its ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from the Parent, any of its Subsidiaries or any of its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the occurrence of a
“prohibited transaction” (within the meaning of Section 4975 of the Code) with
respect to which the Parent or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Parent or any such Subsidiary could otherwise be liable; or (i) any
other extraordinary event or condition with respect to a Plan or Multiemployer
Plan (other than liabilities arising under clauses (a) through (h) above and any
liabilities for routine plan contributions and claims for benefits) that could
result in liability of the Parent or any Subsidiary.

“Eurodollar”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any period,

(a)           the sum of:

(i)            Consolidated Net Income (or loss) of the Parent and its
Subsidiaries for such period plus

(ii)           the aggregate amount of all non cash charges deducted in arriving
at such Consolidated Net Income (or loss) plus

8


--------------------------------------------------------------------------------




(iii)          if there was a net increase in Consolidated Current Liabilities
of the Parent and its Subsidiaries during such period, the amount of such net
increase plus

(iv)          if there was a net decrease in Consolidated Current Assets
(excluding cash and Permitted Investments) of the Parent and its Subsidiaries
during such period, the amount of such net decrease less

(b)           the sum of:

(i)            the aggregate amount of all non cash credits included in arriving
at such Consolidated Net Income (or loss) plus

(ii)           if there was a net decrease in Consolidated Current Liabilities
of the Parent and its Subsidiaries during such period, the amount of such net
decrease plus

(iii)          if there was a net increase in Consolidated Current Assets
(excluding cash and Permitted Investments) of the Parent and its Subsidiaries
during such period, the amount of such net increase plus

(iv)          the aggregate amount of Capital Expenditures of the Parent and its
Subsidiaries paid in cash during such period solely to the extent permitted by
this Agreement plus

(v)           the aggregate amount of all regularly required and other mandatory
principal payments of Funded Debt made during such period (other than pursuant
to Section 2.06) plus

(vi)          the aggregate principal amount of all optional prepayments of
Funded Debt (other than Funded Debt that is revolving in nature unless
accompanied by a permanent commitment reduction in a corresponding amount) made
during such period pursuant to Section 2.06(a) plus

(vii)         the aggregate principal amount of all mandatory prepayments of
Funded Debt made during such period pursuant to Section 2.13 in respect of Net
Cash Proceeds to the extent that such Net Cash Proceeds were taken into account
in calculating such Consolidated Net Income (or loss) for such period.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.20(a).

9


--------------------------------------------------------------------------------




“Existing Debt” shall mean Indebtedness listed on Schedule 1.01(a).

“Existing Credit Agreement” shall mean the Revolving Credit, Term Loan and
Security Agreement, dated as of June 12, 2006, among the Parent, Geophysical
Development Corporation, Quantum Geophysical, Inc., Trace Energy Services Ltd.,
Trace Energy Services, Inc., the financial institutions which are a party
thereto and PNC Bank, National Association, as agent.

“Existing Credit Documents” shall mean the “Other Documents”, as such term is
defined in the Existing Credit Agreement.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating rate of
interest per annum equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average of the quotations for the day for
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall have the meaning assigned to such term in Section 2.05.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such person.

“Fiscal Year” shall mean the fiscal year of the Parent and its Subsidiaries
ending on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Consolidated EBITDA
minus the sum of (i) all unfinanced Capital Expenditures made during such period
and (ii) all cash taxes paid during such period to (b) the sum of all Senior
Debt Payments during such period.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Funded Debt” of any Person means Indebtedness in respect of the Loans, in the
case of the Borrower, and all other Indebtedness of such Person that by its
terms matures more than one year after the date of determination or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year after such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year after such date.

“GAAP” shall mean United States generally accepted accounting principles.

10


--------------------------------------------------------------------------------




“Governmental Authority” shall mean the government of the United States of
America or any other nation, any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease (including pursuant to Synthetic Lease Obligations, if
applicable) property, securities or services for the purpose of assuring the
owner of such Indebtedness or other obligation of the payment of such
Indebtedness or other obligation, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or other obligation;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
the guaranteeing person in good faith.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 8.01.

“Guarantors” shall mean the Parent and the Subsidiary Guarantors.

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant or contaminant,
or any forces, noise, form of energy, substance, material or waste
characterized, defined, or regulated as hazardous, toxic, explosive,
radioactive, dangerous or words of similar meaning and effect by, or pursuant
to, any Environmental Law, or which require removal, remediation or reporting
under any Environmental Law, including asbestos, or asbestos containing
material, radioactive material, polychlorinated biphenyls.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future, cap, collar, floor or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
fuel or other commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, however, that no phantom stock or similar plan providing
for payments

11


--------------------------------------------------------------------------------




and on account of services provided by current or former directors, officers,
members of management, employees or consultants of the Parent or any Subsidiary
shall be a Hedging Agreement.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by any Lien
on property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees by such person of
Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person, (i) all obligations of such person as an account
party in respect of letters of credit or letters of guaranty and (j) all
obligations of such person in respect of bankers’ acceptances.  The Indebtedness
of any person shall include the Indebtedness of any other person (including any
partnership in which such person is a general partner) to the extent such person
is liable therefor as a result of such person’s ownership interest in, or other
relationship with, such other person, except to the extent the terms of such
Indebtedness provide that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to such Loan
and, in the case of a Eurodollar Loan with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Loan.

“Interest Period” shall mean, for each Eurodollar Loan comprising part of the
same borrowing,  the period commencing on the date of such borrowing and ending
on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6 
months or 9 or 12 months, if agreed to or available to all of the participating
Lenders, as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and provided, further, that
whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the numbers of
months equal to the number of months in such Interest Period shall end on the
last Business Day of such succeeding calendar month.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

12


--------------------------------------------------------------------------------




“Investments” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall have the meaning assigned to such term in Section 2.20(e).

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Leverage Ratio” means, at any date of determination, the ratio of (a) Debt for
Borrowed Money (but excluding Subordinated Debt) as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period, in each case as
determined for the Parent and its Subsidiaries on a Consolidated basis.

“LIBO Rate” shall mean for any Interest Period with respect to any Eurodollar
Loan:

(a)           the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
LIBOR 01 screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in U.S. dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b)           if the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

(c)           if the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest (rounded upward to the next 1/100th of 1%) at which
deposits in dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by the Administrative Agent and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
branch to major banks in the offshore dollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

13


--------------------------------------------------------------------------------




“Loan Documents” shall mean this Agreement, the promissory notes, if any,
executed and delivered pursuant to Section 2.04(d) and each document executed by
a Loan Party and delivered to the Administrative Agent or any Lender in
connection with or pursuant to any of the foregoing or the Obligations, together
with any modification of any term of any of the foregoing.

“Loan Parties” shall mean the Parent, the Borrower and the Subsidiary
Guarantors.

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, liabilities, operations, prospects or condition (financial or
otherwise) or operating results of the Parent and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of any Loan Party to perform any
of its obligations under any Loan Document to which it is or will be a party or
(c) a material impairment of any rights of or benefits available to the Lenders
under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Parent and its Subsidiaries in an aggregate principal amount exceeding
$1,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Parent, or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Maturity Date” shall mean September 8, 2007.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the proceeds
thereof in the form of cash and Permitted Investments (including any such
proceeds subsequently received (as and when received) in respect of noncash
consideration initially received), net of (i) expenses (including reasonable and
customary broker’s fees or commissions, investment banking fees, consultant
fees, legal fees, survey costs, title insurance premiums, and related search and
recording charges, transfer, recording and similar taxes incurred by the Parent
and the Subsidiaries in connection therewith and the Borrower’s good faith
estimate of income taxes paid or payable in connection with such sale) incurred
in connection with such Asset Sale, (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided, that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), (iii) the
principal amount, premium or

14


--------------------------------------------------------------------------------




penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such Asset Sale and which is repaid
(other than any such Indebtedness assumed or repaid by the purchaser); (b) with
respect to any Casualty Event, the cash insurance proceeds, condemnation awards
and other compensation received in respect thereof, net of all reasonable costs
and expenses incurred in connection with the collection of such proceeds, awards
or other compensation in respect of such Casualty Event; and (c) with respect to
any incurrence of Indebtedness or issuance of any Equity Interests, the cash
proceeds thereof, net of all taxes and customary fees, commissions, costs and
other expenses incurred by the Parent and the Subsidiaries in connection
therewith.

“Net Worth” shall mean, at a particular date, (a) the aggregate amount of all
assets of the Parent and its consolidated Subsidiaries as may be properly
classified as such in accordance with GAAP consistently applied, less (b) the
aggregate amount of all liabilities of the Parent and its consolidated
Subsidiaries.

“Obligations” shall mean (a) obligations of the Borrower and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Borrower and the other
Loan Parties under this Agreement and the other Loan Documents, and (b) the due
and punctual performance of all covenants, agreements, obligations and
liabilities of the Borrower and the other Loan Parties under or pursuant to this
Agreement and the other Loan Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” shall have the meaning assigned to such term in the preamble.

“Participant Register” shall have the meaning described to such term in Section
10.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Acquisition” shall mean any acquisition by the Borrower or any
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or division or line of business of a Person if,
immediately after giving effect thereto, (a) no Default or Event of Default has
occurred and is continuing or would result therefrom, (b) each Subsidiary formed
for purposes of or resulting from such acquisition shall be a Domestic
Subsidiary, (c) all of the Equity Interests of each Subsidiary formed for the
purpose of or resulting from such acquisition

15


--------------------------------------------------------------------------------


shall be owned directly by the Borrower or a Subsidiary, (d) the Parent, the
Borrower and the Subsidiaries are in compliance, on a Pro Forma Basis after
giving effect to such acquisition with the covenants contained in Sections 6.14
and 6.15 recomputed as at the last day of the most recently ended fiscal quarter
of the Parent for which financial statements are available, as if such
acquisition had occurred on the first day of each relevant period for testing
such compliance and (e) the Borrower has delivered to each Lender a certificate
of a Responsible Officer to the effect set forth in clauses (a), (b), (c) and
(d) above, together with all relevant financial information for the Person or
assets to be acquired and reasonably detailed calculations demonstrating
satisfaction of the requirement set forth in clause (d) above.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (d)
above;

(f) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

(g) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Refinancing” shall mean Indebtedness of the Parent or any Subsidiary
issued or incurred (including by means of the extension or renewal of existing
Indebtedness) to refinance, refund, extend, renew or replace existing
Indebtedness (“Refinanced Indebtedness”); provided, that (a) the principal
amount (or, if incurred with original issue discount, the aggregate accreted
value) of such refinancing, refunding, extending, renewing or replacing
Indebtedness

16


--------------------------------------------------------------------------------




(the “New Indebtedness”) is not greater than the principal amount of such
Refinanced Indebtedness, (b) if such Refinanced Indebtedness is the Subordinated
Debt, the Indebtedness arising under the Existing Credit Agreement or other
Indebtedness that is Material Indebtedness (or a Permitted Refinancing thereof),
such New Indebtedness has a final maturity that is no sooner than the final
maturity of, a weighted average life to maturity that is not earlier than the
remaining weighted average life of, such Refinanced Indebtedness and an interest
rate that is not higher than the interest rate applicable to such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such New Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders,
(d) the obligors in respect of such Refinanced Indebtedness immediately prior to
such refinancing, refunding, extending, renewing or replacing are the only
obligors on such New Indebtedness, and (e) if such Refinanced Indebtedness is
the Subordinated Debt, the Indebtedness arising under the Existing Credit
Agreement or other Indebtedness that is Material Indebtedness or (a Permitted
Refinancing thereof), such New Indebtedness contains mandatory redemption (or
similar provisions), covenants and events of default which, taken as a whole,
are no less favorable to the Parent or the applicable Subsidiary and the Lenders
than the mandatory redemption (or similar provisions), covenants and events of
default or Guarantees, if any, in respect of such Refinanced Indebtedness;
provided, further, however, that Permitted Refinancing shall not include
(i) Indebtedness of a Subsidiary that refinances Indebtedness of the Borrower or
(ii) Indebtedness of the Borrower or a Guarantor that refinances, refunds or
replaces any other Indebtedness of a Subsidiary (other than a Subsidiary
Guarantor).

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 307 of ERISA, and in respect of
which the Parent, any of its Subsidiaries or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pro Forma Basis” and “Pro Forma Compliance” mean, with respect to compliance
with any test or covenant hereunder in respect of any Specified Transactions,
the following adjustments in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant:  (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Asset Sale of all or substantially all of the Equity
Interests in any Subsidiary or of any division, product line, or facility used
for operations of the Borrower or any of its Subsidiaries, shall be excluded,
and (ii) in the case of a Permitted Acquisition or investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by the Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided, that, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent

17


--------------------------------------------------------------------------------




with the definition of “Consolidated EBITDA” and may take into account
reasonably identifiable and factually supportable cost savings for which the
necessary steps have been implemented or are reasonably expected to be
implemented within 18 months after the closing of the relevant Specified
Transaction.

“Register” shall have the meaning assigned to such term in Section 10.04(d).

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Documents” means the Existing Credit Agreement, the Existing Credit
Documents, the Subordinated Loan Agreement, the Subordinated Loan Documents, the
Stock Purchase Agreement and each other document and instrument executed with
respect thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” shall mean, at any time, (a) if there are three or less
Lenders having Loans and Commitments hereunder, each Lender, (b) if there are
four Lenders having Loans and Commitments hereunder, at least three Lenders or
(c) if there are more than four Lenders, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans outstanding and Commitments
at such time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent, the Borrower or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Parent, the Borrower or any Subsidiary.

18


--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Ratings Group, Inc. or any successor thereto.

“Senior Debt Payments” shall mean and include all cash actually expended by the
Parent and its Subsidiaries to make (a) interest payments on Indebtedness, plus
(b) scheduled principal payments of Indebtedness required to be paid, plus
(c) payments for all fees, commissions and charges set forth herein and with
respect to any Indebtedness, plus (d) capitalized lease payments; provided that
for the first four fiscal quarters ending after the Closing Date, interest
expense shall be determined on an annualized basis.

“Series B Preferred Stock” means the Series B senior convertible preferred
stock, par value $10.00 per share, of the Parent.

“Solvent” means, with respect to any person, (a) the consolidated fair value of
the assets of such person and its Subsidiaries, at a fair valuation, will exceed
their consolidated debts and liabilities, subordinated, contingent or otherwise;
(b) the consolidated present fair saleable value of the property of such person
and its Subsidiaries will be greater than the amount that will be required to
pay the probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such person and its Subsidiaries will be able
to pay their consolidated debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) such person and its Subsidiaries, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged.

“SPC” shall have the meaning assigned to such term in Section 10.04(i).

“Specified Transaction” means, with respect to any period, any Investment, Asset
Sale, incurrence or repayment of Indebtedness or Restricted Payment that by the
terms of this Agreement requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis”.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which any Lender (including any branch, Affiliate, or other fronting office
making or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board).  Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

“Stock Purchase Agreement” shall mean that certain Stock Purchase Agreement,
dated as of September 8, 2006, among the Borrower, Elliott Associates, L.P. and
Elliott International, L.P. in form and substance satisfactory to the Lenders.

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of

19


--------------------------------------------------------------------------------




which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the general partnership interests are,
at the time any determination is being made, owned, Controlled or held by the
parent, one or more subsidiaries of the parent or a combination thereof.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b) and
each other Subsidiary that is or becomes a party to this Agreement pursuant to
Article VIII.

“Subordinated Loan Agreement” shall mean that certain Senior Subordinated Loan
Agreement, dated as of September 8, 2006, among the Parent and the financial
institutions from time to time party thereto, as lender.

“Subordinated Loan Documents” shall mean shall mean the “Loan Documents”, as
such term is defined in the Subordinated Loan Agreement.

“Subordinated Debt” shall mean the Indebtedness incurred pursuant to the
Subordinated Loan Agreement.

“Synthetic Lease Obligations” shall mean all monetary obligations of a person
under (a) a so-called synthetic, off-balance sheet or tax retention lease or
(b) an agreement for the use or possession of any property (whether real,
personal or mixed) creating obligations which do not appear on the balance sheet
of such person, but which, upon the insolvency or bankruptcy of such person,
would be characterized as Indebtedness of such person (without regard to
accounting treatment).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, liabilities or withholdings imposed by any Governmental
Authority.

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
the Parent most recently ended (in each case taken as one accounting period) for
which financial statements have been or are required to be delivered pursuant to
Section 5.04(a) or (b).

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the parties thereto of the Stock Purchase Agreement and the
consummation of the transactions contemplated thereby, including the Acquisition
and the repayment of the Existing Debt and the term loan facility under the
Existing Credit Agreement, (b) the execution, delivery and performance by the
Loan Parties of the Loan Documents to which they are a party and the execution,
delivery and performance by the Loan Parties of the Subordinated Loan Agreement
(and the “Loan Documents” as defined therein) and the making of the Loans
hereunder and the borrowings thereunder and use of the proceeds thereof, and
(c) the payment of related fees and expenses.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 8.09.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect in any applicable jurisdiction from time to time.

20


--------------------------------------------------------------------------------




“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“weighted average life to maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.           TERMS GENERALLY.  THE DEFINITIONS IN SECTION 1.01 SHALL
APPLY EQUALLY TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.
WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING
MASCULINE, FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.
THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE
WORD “SHALL”; AND THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED AS HAVING
THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE
ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.
THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL
BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION OF THIS AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE
REQUIRE.  ALL REFERENCES HEREIN TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
SHALL BE DEEMED REFERENCES TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND
SCHEDULES TO, THIS AGREEMENT UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE. EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, (A) ANY REFERENCE IN THIS AGREEMENT TO
ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT SHALL MEAN SUCH
DOCUMENT AS AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME AND (B) ALL TERMS OF AN ACCOUNTING OR FINANCIAL
NATURE SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO
TIME; PROVIDED, HOWEVER, THAT IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT
THAT THE BORROWER WISHES TO AMEND ANY COVENANT IN ARTICLE VI OR ANY RELATED
DEFINITION TO ELIMINATE THE EFFECT OF ANY CHANGE IN GAAP OR THE APPLICATION
THEREOF OCCURRING AFTER THE DATE OF THIS AGREEMENT ON THE OPERATION OF SUCH
COVENANT (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWER THAT THE REQUIRED
LENDERS WISH TO AMEND ARTICLE VI OR ANY RELATED DEFINITION FOR SUCH PURPOSE),
THEN THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL NEGOTIATE IN GOOD FAITH TO
AMEND SUCH COVENANT AND RELATED DEFINITIONS (SUBJECT TO THE APPROVAL OF THE
REQUIRED LENDERS) TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH
CHANGES IN GAAP; PROVIDED, THAT THE BORROWER’S COMPLIANCE WITH SUCH COVENANT
SHALL BE DETERMINED ON THE BASIS OF GAAP AS APPLIED AND IN EFFECT IMMEDIATELY
BEFORE THE RELEVANT CHANGE IN GAAP OR THE APPLICATION THEREOF BECAME EFFECTIVE,
UNTIL SUCH COVENANT IS AMENDED.


SECTION 1.03.           CLASSIFICATION OF LOANS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR
LOAN”).

21


--------------------------------------------------------------------------------





SECTION 1.04.           ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE
MAINTAINED BY THE BORROWER PURSUANT TO THIS AGREEMENT (OR REQUIRED TO BE
SATISFIED IN ORDER FOR A SPECIFIC ACTION TO BE PERMITTED UNDER THIS AGREEMENT)
SHALL BE CALCULATED BY DIVIDING THE APPROPRIATE COMPONENT BY THE OTHER
COMPONENT, CARRYING THE RESULT TO ONE PLACE MORE THAN THE NUMBER OF PLACES BY
WHICH SUCH RATIO IS EXPRESSED HEREIN AND ROUNDING THE RESULT UP OR DOWN TO THE
NEAREST NUMBER (WITH A ROUNDING-UP IF THERE IS NO NEAREST NUMBER).


SECTION 1.05.           REFERENCES TO AGREEMENTS AND LAWS.  UNLESS OTHERWISE
EXPRESSLY PROVIDED HEREIN, (A) REFERENCES TO ORGANIZATION DOCUMENTS, AGREEMENTS
(INCLUDING THE LOAN DOCUMENTS) AND OTHER CONTRACTUAL INSTRUMENTS SHALL BE DEEMED
TO INCLUDE ALL SUBSEQUENT AMENDMENTS, AMENDMENTS AND RESTATEMENTS, RESTATEMENTS,
SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE EXTENT THAT SUCH
AMENDMENTS, AMENDMENTS AND RESTATEMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER
MODIFICATIONS ARE NOT PROHIBITED BY ANY LOAN DOCUMENT; AND (B) REFERENCES TO ANY
LAW, STATUTE, RULE OR REGULATION SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING
SUCH LAW.


SECTION 1.06.           TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES HEREIN TO TIMES OF DAY SHALL BE REFERENCES TO EASTERN TIME (DAYLIGHT
OR STANDARD, AS APPLICABLE).


SECTION 1.07.           TIMING OF PAYMENT OR PERFORMANCE.  WHEN THE PAYMENT OF
ANY OBLIGATION OR THE PERFORMANCE OF ANY COVENANT, DUTY OR OBLIGATION IS STATED
TO BE DUE OR PERFORMANCE REQUIRED ON A DAY WHICH IS NOT A BUSINESS DAY, THE DATE
OF SUCH PAYMENT OR PERFORMANCE SHALL EXTEND TO THE IMMEDIATELY SUCCEEDING
BUSINESS DAY AND SUCH EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING INTEREST
OR FEES, AS THE CASE MAY BE; PROVIDED, THAT WITH RESPECT TO ANY PAYMENT OF
INTEREST ON OR PRINCIPAL OF EURODOLLAR RATE LOANS, IF SUCH EXTENSION WOULD CAUSE
ANY SUCH PAYMENT TO BE MADE IN THE NEXT SUCCEEDING CALENDAR MONTH, SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


ARTICLE II


THE CREDITS


SECTION 2.01.           COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS HEREIN
SET FORTH, EACH LENDER AGREES, SEVERALLY AND NOT JOINTLY, TO MAKE A LOAN TO THE
BORROWER ON THE CLOSING DATE IN A PRINCIPAL AMOUNT NOT TO EXCEED ITS
COMMITMENT.  AMOUNTS PAID OR PREPAID IN RESPECT OF LOANS MAY NOT BE REBORROWED.


SECTION 2.02.           LOANS.  (A)  EACH LOAN SHALL BE MADE AS PART OF A
BORROWING CONSISTING OF LOANS MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH
THEIR COMMITMENTS; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER TO MAKE ANY
LOAN SHALL NOT IN ITSELF RELIEVE ANY OTHER LENDER OF ITS OBLIGATION TO LEND
HEREUNDER (IT BEING UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR
THE FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY SUCH
OTHER LENDER).


(B)   SUBJECT TO SECTIONS 2.08 AND 2.15, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST PURSUANT
TO SECTION 2.03.  EACH LENDER MAY AT ITS OPTION MAKE ANY EURODOLLAR LOAN BY
CAUSING ANY DOMESTIC OR FOREIGN BRANCH

22


--------------------------------------------------------------------------------





OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED, THAT ANY EXERCISE OF
SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY SUCH LOAN
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  THE BORROWER MAY MAKE ONLY ONE
BORROWING UNDER THE COMMITMENT WHICH SHALL BE ON THE CLOSING DATE.


(C)   EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO SUCH
ACCOUNT DESIGNATED BY THE BORROWER IN THE APPLICABLE BORROWING REQUEST AS THE
BORROWER MAY DESIGNATE NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME.


SECTION 2.03.           BORROWING PROCEDURE.  IN ORDER TO REQUEST A LOAN, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE
(A) IN THE CASE OF A EURODOLLAR LOAN, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, THREE BUSINESS DAYS BEFORE A PROPOSED LOAN, AND (B) IN THE CASE OF AN ABR
LOAN NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE A
PROPOSED BORROWING.  EACH SUCH TELEPHONIC BORROWING REQUEST SHALL BE
IRREVOCABLE, AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR FAX TO THE
LENDERS OF A WRITTEN BORROWING REQUEST AND SHALL SPECIFY THE FOLLOWING
INFORMATION: (I) WHETHER SUCH BORROWING IS TO BE A EURODOLLAR LOAN OR AN ABR
LOAN, (II) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY); (III) THE
NUMBER AND LOCATION OF THE ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED; (IV) THE
AMOUNT OF SUCH BORROWING; AND (V) IF SUCH BORROWING IS TO BE A EURODOLLAR LOAN,
THE INTEREST PERIOD WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANY CONTRARY SPECIFICATION IN ANY BORROWING REQUEST, EACH
REQUESTED BORROWING SHALL COMPLY WITH THE REQUIREMENTS SET FORTH IN
SECTION 2.02.  IF NO INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR LOAN IS
SPECIFIED IN ANY SUCH NOTICE, THEN THE BORROWER SHALL BE DEEMED TO HAVE SELECTED
AN INTEREST PERIOD OF ONE MONTH’S DURATION.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY ADVISE THE APPLICABLE LENDERS OF ANY NOTICE GIVEN PURSUANT TO THIS
SECTION 2.03 (AND THE CONTENTS THEREOF), AND OF EACH LENDER’S PORTION OF THE
REQUEST BORROWING.


SECTION 2.04.           EVIDENCE OF DEBT; REPAYMENT OF LOANS.  (A)  THE BORROWER
HEREBY UNCONDITIONALLY PROMISES TO PAY TO EACH LENDER THE PRINCIPAL AMOUNT OF
EACH LOAN OF SUCH LENDER ON THE MATURITY DATE.


(B)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN
ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE
AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO
TIME UNDER THIS AGREEMENT.


(C)   THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT WILL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND, IF APPLICABLE,
THE INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR
INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER OR ANY GUARANTOR AND EACH LENDER’S SHARE
THEREOF.


(D)   THE ENTRIES MADE IN THE ACCOUNT MAINTAINED PURSUANT TO PARAGRAPH (B) AND
(C) ABOVE SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH

23


--------------------------------------------------------------------------------





ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATIONS OF
THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


(E)   ANY LENDER MAY REQUEST THAT LOANS MADE BY IT HEREUNDER BE EVIDENCED BY A
PROMISSORY NOTE.  IN SUCH EVENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND ITS PERMITTED REGISTERED
ASSIGNS IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT ANY
LENDER SHALL REQUEST AND RECEIVE SUCH A PROMISSORY NOTE, THE INTERESTS
REPRESENTED BY SUCH NOTE SHALL AT ALL TIMES (INCLUDING AFTER ANY ASSIGNMENT OF
ALL OR PART OF SUCH INTERESTS PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE
OR MORE PROMISSORY NOTES PAYABLE TO THE PAYEE NAMED THEREIN OR ITS REGISTERED
ASSIGNS.


SECTION 2.05.           FEES.  (A)  THE BORROWER AGREES TO PAY THE FEES SET
FORTH BELOW AT THE TIMES AND IN THE AMOUNTS SPECIFIED HEREIN (THE “FEES”).

(I)  THE FEES PAYABLE TO ROYAL BANK OF CANADA (“RBC”), AVISTA CAPITAL PARTNERS,
L.P. AND AVISTA CAPITAL PARTNERS (OFFSHORE), L.P. (“AVISTA”), FOR THEIR OWN
ACCOUNTS, IN THE AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE
BORROWER, AVISTA AND RBC; AND

(II)  ON THE CLOSING DATE, A FUNDING FEE OF $1,000,000 PAYABLE TO THE LENDERS,
ON A PRO RATA BASIS.


(B)   THE FEES SHALL BE PAID, IN IMMEDIATELY AVAILABLE FUNDS, TO THE LENDERS. 
ONCE PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES;
PROVIDED, HOWEVER, THAT IN THE EVENT THE BORROWER SHALL REPAY IN FULL THE LOANS
ON OR BEFORE THE THREE-MONTH ANNIVERSARY OF THE CLOSING DATE, EACH OF THE
LENDERS SHALL REFUND TO THE BORROWER FIFTY PERCENT (50%) OF ITS PRO RATA PORTION
OF THE FUNDING FEE RECEIVED BY IT ON THE CLOSING DATE.


SECTION 2.06.           INTEREST ON LOANS.  (A)   SUBJECT TO THE PROVISIONS OF
SECTION 2.07, THE ABR LOANS SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE
ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY
BE, WHEN THE ALTERNATE BASE RATE IS DETERMINED BY REFERENCE TO THE BASE RATE AND
OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES AND CALCULATED FROM AND INCLUDING THE
DATE OF SUCH BORROWING TO BUT EXCLUDING THE DATE OF REPAYMENT THEREOF) AT A RATE
PER ANNUM EQUAL TO THE ALTERNATE BASE RATE PLUS THE APPLICABLE PERCENTAGE.


(B)   SUBJECT TO THE PROVISIONS OF SECTION 2.07, THE EURODOLLAR LOANS SHALL BEAR
INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR
OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH LOAN PLUS THE APPLICABLE PERCENTAGE.


(C)   INTEREST ON EACH LOAN SHALL BE PAYABLE ON THE INTEREST PAYMENT DATES
APPLICABLE TO SUCH LOAN EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT. THE
ADJUSTED LIBO RATE FOR EACH INTEREST PERIOD OR DAY WITHIN AN INTEREST PERIOD, AS
THE CASE MAY BE, SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.07.           DEFAULT INTEREST.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THEN, UNTIL SUCH DEFAULTED AMOUNT SHALL HAVE
BEEN PAID IN FULL, TO THE

24


--------------------------------------------------------------------------------





EXTENT PERMITTED BY LAW, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST (INCLUDING
POST-PETITION INTEREST IN ANY PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY
LAWS), PAYABLE ON DEMAND, (A) IN THE CASE OF PRINCIPAL OF A LOAN, AT THE RATE
OTHERWISE APPLICABLE TO SUCH LOAN PURSUANT TO SECTION 2.06 PLUS THE APPLICABLE
PERCENTAGE PLUS 2.00% PER ANNUM AND (B) IN ALL OTHER CASES, AT A RATE PER ANNUM
(COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365
OR 366 DAYS, AS THE CASE MAY BE, WHEN DETERMINED BY REFERENCE TO THE BASE RATE
AND OVER A YEAR OF 360 DAYS AT ALL OTHER TIMES) EQUAL TO THE RATE THAT WOULD BE
APPLICABLE TO AN ABR LOAN PLUS THE APPLICABLE PERCENTAGE PLUS 2.00% PER ANNUM.


SECTION 2.08.           ALTERNATE RATE OF INTEREST.  IN THE EVENT, AND ON EACH
OCCASION, THAT ON THE DAY TWO BUSINESS DAYS PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR LOAN THE ADMINISTRATIVE AGENT SHALL HAVE
REASONABLY DETERMINED THAT DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE LOANS
COMPRISING SUCH LOAN ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET,
OR THAT THE RATES AT WHICH DOLLAR DEPOSITS ARE BEING OFFERED IN THE LONDON
INTERBANK MARKET WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO ANY
PARTICIPATING LENDER OF MAKING OR MAINTAINING ITS EURODOLLAR LOAN DURING SUCH
INTEREST PERIOD, OR THAT REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE
ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD, THE ADMINISTRATIVE AGENT SHALL, AS
SOON AS PRACTICABLE THEREAFTER, GIVE WRITTEN OR FAX NOTICE OF SUCH DETERMINATION
TO THE BORROWER. IN THE EVENT OF ANY SUCH DETERMINATION, UNTIL THE
ADMINISTRATIVE AGENT SHALL HAVE ADVISED THE BORROWER THAT THE CIRCUMSTANCES
GIVING RISE TO SUCH NOTICE NO LONGER EXIST, ANY REQUEST BY THE BORROWER FOR A
EURODOLLAR LOAN PURSUANT TO SECTION 2.03 OR 2.10 SHALL BE DEEMED TO BE A REQUEST
FOR AN ABR LOAN.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT UNDER THIS
SECTION 2.08 SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.09.           REPAYMENT.  THE PRINCIPAL AMOUNT OF THE LOANS SHALL BE
DUE AND PAYABLE ON THE MATURITY DATE, TOGETHER WITH ACCRUED AND UNPAID INTEREST,
UNLESS ACCELERATED SOONER PURSUANT TO ARTICLE VII.


SECTION 2.10.           CONVERSION AND CONTINUATION OF BORROWINGS.  THE BORROWER
SHALL HAVE THE RIGHT AT ANY TIME UPON PRIOR WRITTEN OR FAX NOTICE (OR TELEPHONE
NOTICE PROMPTLY CONFIRMED BY WRITTEN OR FAX NOTICE) TO THE ADMINISTRATIVE AGENT
(A) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ONE BUSINESS DAY PRIOR TO
CONVERSION, TO CONVERT ANY EURODOLLAR LOAN INTO AN ABR LOAN, (B) NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO CONVERSION OR
CONTINUATION, TO CONVERT ANY ABR LOAN INTO A EURODOLLAR LOAN OR TO CONTINUE ANY
EURODOLLAR LOAN AS A EURODOLLAR LOAN FOR AN ADDITIONAL INTEREST PERIOD, AND
(C) NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS PRIOR TO
CONVERSION, TO CONVERT THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR LOAN
TO ANOTHER PERMISSIBLE INTEREST PERIOD, SUBJECT IN EACH CASE TO THE FOLLOWING:

(I)  EACH CONVERSION OR CONTINUATION SHALL BE MADE PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THE LOANS COMPRISING THE
CONVERTED OR CONTINUED LOAN;

(II)  IF LESS THAN ALL THE OUTSTANDING PRINCIPAL AMOUNT OF ANY LOAN SHALL BE
CONVERTED OR CONTINUED, THEN EACH RESULTING LOAN SHALL SATISFY THE LIMITATIONS
SPECIFIED IN SECTION 2.02(B) REGARDING THE MAXIMUM NUMBER OF BORROWINGS OF THE
RELEVANT TYPE;

25


--------------------------------------------------------------------------------




(III)  EACH CONVERSION SHALL BE EFFECTED BY EACH LENDER AND THE ADMINISTRATIVE
AGENT BY RECORDING FOR THE ACCOUNT OF SUCH LENDER THE NEW LOAN OF SUCH LENDER
RESULTING FROM SUCH CONVERSION AND REDUCING THE LOAN (OR PORTION THEREOF) OF
SUCH LENDER BEING CONVERTED BY AN EQUIVALENT PRINCIPAL AMOUNT; ACCRUED INTEREST
ON ANY EURODOLLAR LOAN (OR PORTION THEREOF) BEING CONVERTED SHALL BE PAID BY THE
BORROWER AT THE TIME OF CONVERSION;

(IV)  IF ANY EURODOLLAR LOAN IS CONVERTED AT A TIME OTHER THAN THE END OF THE
INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL PAY, UPON DEMAND, ANY
AMOUNTS DUE TO THE LENDERS PURSUANT TO SECTION 2.16;

(V)  ANY LOAN MATURING OR REQUIRED TO BE REPAID IN LESS THAN ONE MONTH MAY NOT
BE CONVERTED INTO OR CONTINUED AS A EURODOLLAR LOAN;

(VI)  ANY EURODOLLAR LOAN THAT CANNOT BE CONVERTED INTO OR CONTINUED AS A
EURODOLLAR LOAN BY REASON OF THE IMMEDIATELY PRECEDING CLAUSE SHALL BE
AUTOMATICALLY CONVERTED AT THE END OF THE INTEREST PERIOD IN EFFECT FOR SUCH
LOAN INTO AN ABR LOAN; AND

(VII)  AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF
DEFAULT, NO OUTSTANDING LOAN MAY BE CONVERTED INTO, OR CONTINUED AS, A
EURODOLLAR LOAN.


EACH NOTICE PURSUANT TO THIS SECTION 2.10 SHALL BE IRREVOCABLE AND SHALL REFER
TO THIS AGREEMENT AND SPECIFY (I) THE IDENTITY AND AMOUNT OF THE BORROWING THAT
THE BORROWER REQUESTS BE CONVERTED OR CONTINUED, (II) WHETHER SUCH BORROWING IS
TO BE CONVERTED TO OR CONTINUED AS A EURODOLLAR LOAN OR AN ABR LOAN, (III) IF
SUCH NOTICE REQUESTS A CONVERSION, THE DATE OF SUCH CONVERSION (WHICH SHALL BE A
BUSINESS DAY) AND (IV) IF SUCH BORROWING IS TO BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR LOAN, THE INTEREST PERIOD WITH RESPECT THERETO. IF NO INTEREST PERIOD
IS SPECIFIED IN ANY SUCH NOTICE WITH RESPECT TO ANY CONVERSION TO OR
CONTINUATION AS A EURODOLLAR LOAN, THE BORROWER SHALL BE DEEMED TO HAVE SELECTED
AN INTEREST PERIOD OF ONE MONTH’S DURATION. THE ADMINISTRATIVE AGENT SHALL
ADVISE THE LENDERS OF ANY NOTICE GIVEN PURSUANT TO THIS SECTION 2.10 AND OF EACH
LENDER’S PORTION OF ANY CONVERTED OR CONTINUED LOAN. IF THE BORROWER SHALL NOT
HAVE GIVEN NOTICE IN ACCORDANCE WITH THIS SECTION 2.10 TO CONTINUE ANY BORROWING
INTO A SUBSEQUENT INTEREST PERIOD (AND SHALL NOT OTHERWISE HAVE GIVEN NOTICE IN
ACCORDANCE WITH THIS SECTION 2.10 TO CONVERT SUCH BORROWING), SUCH BORROWING
SHALL, AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO (UNLESS REPAID
PURSUANT TO THE TERMS HEREOF), AUTOMATICALLY BE CONTINUED INTO A EURODOLLAR LOAN
WITH AN INTEREST PERIOD OF ONE MONTH’S DURATION.


SECTION 2.11.           TERMINATION OF COMMITMENTS.  THE COMMITMENTS SHALL
AUTOMATICALLY TERMINATE UPON THE MAKING OF THE LOANS ON THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE AT
5:00 P.M., NEW YORK CITY TIME, ON SEPTEMBER 8, 2006, IF THE FUNDING OF THE LOANS
SHALL NOT HAVE BEEN MADE BY SUCH TIME.


SECTION 2.12.           OPTIONAL PREPAYMENT.  (A)  THE BORROWER SHALL HAVE THE
RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY LOAN, IN WHOLE OR IN PART,
UPON AT LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN OR FAX NOTICE (OR TELEPHONE
NOTICE PROMPTLY CONFIRMED BY WRITTEN OR FAX NOTICE) IN THE CASE OF EURODOLLAR
LOANS, OR PRIOR WRITTEN OR FAX NOTICE (OR TELEPHONE NOTICE PROMPTLY CONFIRMED BY
WRITTEN OR FAX NOTICE) AT LEAST ONE BUSINESS DAY PRIOR TO THE DATE OF PREPAYMENT
IN THE CASE OF ABR LOANS, TO THE ADMINISTRATIVE AGENT BEFORE 11:00 A.M., NEW
YORK

26


--------------------------------------------------------------------------------





CITY TIME; PROVIDED, THAT EACH PARTIAL PREPAYMENT SHALL BE IN AN AMOUNT THAT IS
AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $1,000,000.


(B)   EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID, SHALL BE
IRREVOCABLE AND SHALL COMMIT THE BORROWER TO PREPAY SUCH LOAN BY THE AMOUNT
STATED THEREIN ON THE DATE STATED THEREIN; PROVIDED, THAT ANY SUCH NOTICE
DELIVERED BY THE BORROWER MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER FINANCING ARRANGEMENTS, IN WHICH CASE, SUCH NOTICE MAY BE
REVOKED BY THE BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED..  ALL
PREPAYMENTS UNDER THIS SECTION 2.12 SHALL BE SUBJECT TO SECTION 2.16 BUT
OTHERWISE WITHOUT PREMIUM OR PENALTY.  ALL PREPAYMENTS UNDER THIS SECTION 2.12
SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO
BE PREPAID TO BUT EXCLUDING THE DATE OF PAYMENT.


SECTION 2.13.           MANDATORY PREPAYMENTS.  (A)   THE BORROWER SHALL, ON THE
125TH DAY FOLLOWING THE END OF EACH FISCAL YEAR, WITHOUT DUPLICATION, PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF THE LOANS IN AN AMOUNT EQUAL TO 75% OF EXCESS CASH
FLOW FOR SUCH FISCAL YEAR.  FOR PURPOSES OF DETERMINING EXCESS CASH FLOW FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2006, EXCESS CASH FLOW SHALL BE DETERMINED ON A
PRO-RATED BASIS FOR THE PERIOD COMMENCING ON THE CLOSING DATE THROUGH DECEMBER
31, 2006, AS DETERMINED BY THE BORROWER IN A MANNER REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
MAKE ANY PORTION OF SUCH PREPAYMENT TO THE EXTENT SUCH PORTION IS REQUIRED TO BE
APPLIED TO PREPAY LOANS AND/OR CASH COLLATERALIZE OBLIGATIONS UNDER THE EXISTING
CREDIT AGREEMENT.


(B)   NO LATER THAN THE FIFTH BUSINESS DAY FOLLOWING THE RECEIPT BY THE PARENT
OR ANY OF ITS SUBSIDIARIES OF NET CASH PROCEEDS IN RESPECT OF (I) ANY ASSET SALE
OR (II) A CASUALTY EVENT, THE BORROWER SHALL APPLY AN AMOUNT EQUAL TO 100% OF
THE NET CASH PROCEEDS RECEIVED BY THE PARENT OR ANY OF ITS SUBSIDIARIES WITH
RESPECT THERETO TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(D).


(C)   IN THE EVENT THAT THE PARENT OR ANY OF ITS SUBSIDIARIES SHALL RECEIVE NET
CASH PROCEEDS FROM (I) THE ISSUANCE OR SALE OF EQUITY INTERESTS (OTHER THAN
ISSUANCES OF (A) THE SERIES B PREFERRED STOCK OR (B) COMMON EQUITY INTERESTS OF
THE PARENT UPON CONVERSION OF THE SERIES B PREFERRED STOCK) OR (II) THE ISSUANCE
OR INCURRENCE OF INDEBTEDNESS, THE BORROWER SHALL, SIMULTANEOUSLY WITH THE
RECEIPT OF SUCH NET CASH PROCEEDS, APPLY AN AMOUNT EQUAL TO 100% OF SUCH NET
CASH PROCEEDS TO PREPAY OUTSTANDING LOANS IN ACCORDANCE WITH SECTION 2.13(D).


(D)   ALL MANDATORY PREPAYMENTS OF OUTSTANDING LOANS UNDER THIS AGREEMENT SHALL
BE ALLOCATED RATABLY AMONG THE LENDERS.  ALL PREPAYMENTS UNDER THIS SECTION 2.13
SHALL BE SUBJECT TO SECTION 2.19.


(E)   THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT, AT OR PRIOR TO THE
TIME OF EACH PREPAYMENT REQUIRED UNDER THIS SECTION 2.13, (I) A CERTIFICATE
SIGNED BY A FINANCIAL OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL
THE CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT AND (II) TO THE EXTENT
PRACTICABLE, AT LEAST FIVE BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH
PREPAYMENT. EACH NOTICE OF PREPAYMENT SHALL SPECIFY THE PREPAYMENT DATE AND THE
PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID.  ALL
PREPAYMENTS OF LOANS UNDER THIS

27


--------------------------------------------------------------------------------





SECTION 2.13 SHALL BE SUBJECT TO SECTION 2.16, BUT SHALL OTHERWISE BE WITHOUT
PREMIUM OR PENALTY, AND SHALL BE ACCOMPANIED BY ACCRUED AND UNPAID INTEREST ON
THE PRINCIPAL AMOUNT TO BE PREPAID TO BUT EXCLUDING THE DATE OF PAYMENT.


SECTION 2.14.           RESERVE REQUIREMENTS; CHANGE IN CIRCUMSTANCES.  (A) 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF ANY CHANGE IN LAW
SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF OR CREDIT
EXTENDED BY ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT WHICH IS REFLECTED
IN THE ADJUSTED LIBO RATE) OR SHALL IMPOSE ON SUCH LENDER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR
LOANS MADE BY SUCH LENDER, AND THE RESULT OF ANY OF THE FOREGOING SHALL BE TO
INCREASE THE COST TO SUCH LENDER OF MAKING OR MAINTAINING ANY EURODOLLAR LOAN OR
TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER HEREUNDER
(WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) BY AN AMOUNT DEEMED BY SUCH LENDER
TO BE MATERIAL, THEN THE BORROWER WILL PAY TO SUCH LENDER UPON DEMAND SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH ADDITIONAL
COSTS INCURRED OR REDUCTION SUFFERED.


(B)   IF ANY LENDER SHALL HAVE DETERMINED THAT ANY CHANGE IN LAW REGARDING
CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF
ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR
SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY) BY
AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME THE
BORROWER SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)   A CERTIFICATE OF A LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO
COMPENSATE SUCH LENDER OR ITS HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN
PARAGRAPH (A) OR (B) ABOVE SHALL BE DELIVERED TO THE BORROWER, SHALL DESCRIBE
THE APPLICABLE CHANGE IN LAW, THE RESULTING COSTS INCURRED OR REDUCTION SUFFERED
AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH
LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE DELIVERED BY IT WITHIN 10
BUSINESS DAYS AFTER ITS RECEIPT OF THE SAME.


(D)   FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY
INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN
RETURN ON CAPITAL SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND
SUCH COMPENSATION; PROVIDED, THAT THE BORROWER SHALL NOT BE UNDER ANY OBLIGATION
TO COMPENSATE ANY LENDER UNDER PARAGRAPH (A) OR (B) ABOVE WITH RESPECT TO
INCREASED COSTS OR REDUCTIONS WITH RESPECT TO ANY PERIOD PRIOR TO THE DATE THAT
IS 120 DAYS PRIOR TO SUCH REQUEST; PROVIDED, FURTHER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR REDUCTIONS ARISING OUT OF
THE RETROACTIVE APPLICATION OF ANY CHANGE IN LAW WITHIN SUCH 120-DAY PERIOD. 
THE PROTECTION OF THIS SECTION SHALL BE AVAILABLE TO EACH LENDER REGARDLESS OF
ANY POSSIBLE CONTENTION OF THE INVALIDITY OR INAPPLICABILITY OF THE CHANGE IN
LAW THAT SHALL HAVE OCCURRED OR BEEN IMPOSED.


SECTION 2.15.           CHANGE IN LEGALITY.  (A)  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, IF ANY CHANGE IN LAW SHALL MAKE IT UNLAWFUL FOR ANY
LENDER TO MAKE OR MAINTAIN

28


--------------------------------------------------------------------------------





ANY EURODOLLAR LOAN OR TO GIVE EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY
WITH RESPECT TO ANY EURODOLLAR LOAN, THEN, BY WRITTEN NOTICE TO THE BORROWER AND
THE ADMINISTRATIVE AGENT:

(I)  SUCH LENDER MAY DECLARE THAT EURODOLLAR LOANS WILL NOT THEREAFTER (FOR THE
DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH LENDER HEREUNDER (OR BE CONTINUED
FOR ADDITIONAL INTEREST PERIODS) AND ABR LOANS WILL NOT THEREAFTER (FOR SUCH
DURATION) BE CONVERTED INTO EURODOLLAR LOANS, WHEREUPON ANY REQUEST FOR A
EURODOLLAR LOAN (OR TO CONVERT AN ABR LOAN TO A EURODOLLAR LOAN OR TO CONTINUE A
EURODOLLAR LOAN FOR AN ADDITIONAL INTEREST PERIOD) SHALL, AS TO SUCH LENDER
ONLY, BE DEEMED A REQUEST FOR AN ABR LOAN (OR A REQUEST TO CONTINUE AN ABR LOAN
AS SUCH FOR AN ADDITIONAL INTEREST PERIOD OR TO CONVERT A EURODOLLAR LOAN INTO
AN ABR LOAN, AS THE CASE MAY BE), UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY
WITHDRAWN; AND

(II)  SUCH LENDER MAY REQUIRE THAT ALL OUTSTANDING EURODOLLAR LOANS MADE BY IT
BE CONVERTED TO ABR LOANS, IN WHICH EVENT ALL SUCH EURODOLLAR LOANS SHALL BE
AUTOMATICALLY CONVERTED TO ABR LOANS AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS
PROVIDED IN PARAGRAPH (B) BELOW.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal that would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
or the converted Eurodollar Loans of such Lender shall instead be applied to
repay the ABR Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Loans.


(B)   FOR PURPOSES OF THIS SECTION 2.15, A NOTICE TO THE BORROWER BY ANY LENDER
SHALL BE EFFECTIVE AS TO EACH EURODOLLAR LOAN MADE BY SUCH LENDER, IF LAWFUL, ON
THE LAST DAY OF THE INTEREST PERIOD THEN APPLICABLE TO SUCH EURODOLLAR LOAN; IN
ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE DATE OF RECEIPT BY THE
BORROWER.


SECTION 2.16.           INDEMNITY.  THE BORROWER SHALL INDEMNIFY EACH LENDER
AGAINST ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN OR INCUR AS A
CONSEQUENCE OF (A) ANY EVENT, OTHER THAN A DEFAULT BY SUCH LENDER IN THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, WHICH RESULTS IN (I) SUCH LENDER
RECEIVING OR BEING DEEMED TO RECEIVE ANY AMOUNT ON ACCOUNT OF THE PRINCIPAL OF
ANY EURODOLLAR LOAN PRIOR TO THE END OF THE INTEREST PERIOD IN EFFECT THEREFOR,
(II) THE CONVERSION OF ANY EURODOLLAR LOAN TO AN ABR LOAN, OR THE CONVERSION OF
THE INTEREST PERIOD WITH RESPECT TO ANY EURODOLLAR LOAN, IN EACH CASE OTHER THAN
ON THE LAST DAY OF THE INTEREST PERIOD IN EFFECT THEREFOR, OR (III) ANY
EURODOLLAR LOAN TO BE MADE BY SUCH LENDER NOT BEING MADE AFTER NOTICE OF SUCH
LOAN SHALL HAVE BEEN GIVEN BY THE BORROWER HEREUNDER (ANY OF THE EVENTS REFERRED
TO IN THIS CLAUSE (A) BEING CALLED A “BREAKAGE EVENT”) OR (B) ANY DEFAULT IN THE
MAKING OF ANY PAYMENT OR PREPAYMENT REQUIRED TO BE MADE HEREUNDER.  IN THE CASE
OF ANY BREAKAGE EVENT, SUCH LOSS SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, AS
REASONABLY DETERMINED BY SUCH LENDER, OF (I) ITS COST OF OBTAINING FUNDS FOR THE
EURODOLLAR LOAN THAT IS THE SUBJECT OF SUCH BREAKAGE EVENT FOR THE PERIOD FROM
THE DATE OF SUCH BREAKAGE EVENT TO THE LAST DAY OF THE INTEREST PERIOD IN EFFECT
(OR THAT WOULD HAVE BEEN IN EFFECT) FOR SUCH LOAN OVER (II) THE AMOUNT OF
INTEREST LIKELY TO BE REALIZED BY SUCH LENDER IN REDEPLOYING THE FUNDS RELEASED
OR NOT UTILIZED BY REASON OF SUCH BREAKAGE EVENT FOR SUCH PERIOD. A CERTIFICATE
OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS

29


--------------------------------------------------------------------------------





WHICH SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION 2.16 SHALL BE
DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


SECTION 2.17.           PRO RATA TREATMENT.  EXCEPT AS REQUIRED UNDER
SECTION 2.13, 2.14, 2.20 OR 2.21, EACH LOAN, EACH PAYMENT OR PREPAYMENT OF
PRINCIPAL OF ANY LOAN, EACH PAYMENT OF INTEREST ON THE LOANS, EACH REDUCTION OF
THE COMMITMENTS AND EACH CONVERSION OF ANY LOAN TO OR CONTINUATION OF ANY LOAN
SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR
RESPECTIVE APPLICABLE COMMITMENTS (OR, IF SUCH COMMITMENTS SHALL HAVE EXPIRED OR
BEEN TERMINATED, IN ACCORDANCE WITH THE RESPECTIVE PRINCIPAL AMOUNTS OF THEIR
OUTSTANDING LOANS).  EACH LENDER AGREES THAT IN COMPUTING SUCH LENDER’S PORTION
OF ANY LOAN TO BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT MAY, IN ITS
DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF SUCH LOAN TO THE NEXT HIGHEST OR
LOWER WHOLE DOLLAR AMOUNT.


SECTION 2.18.           SHARING OF SETOFFS.  EACH LENDER AGREES THAT IF IT
SHALL, THROUGH THE EXERCISE OF A RIGHT OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY, OR PURSUANT TO A SECURED CLAIM
UNDER SECTION 506 OF TITLE 11 OF THE UNITED STATES CODE OR OTHER SECURITY OR
INTEREST ARISING FROM, OR IN LIEU OF, SUCH SECURED CLAIM, RECEIVED BY SUCH
LENDER UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW OR
OTHERWISE, OR BY ANY OTHER MEANS, OBTAIN PAYMENT (VOLUNTARY OR INVOLUNTARY) IN
RESPECT OF ANY LOAN AS A RESULT OF WHICH THE UNPAID PRINCIPAL PORTION OF ITS
LOANS SHALL BE PROPORTIONATELY LESS THAN THE UNPAID PRINCIPAL PORTION OF THE
LOANS OF ANY OTHER LENDER, IT SHALL BE DEEMED SIMULTANEOUSLY TO HAVE PURCHASED
FROM SUCH OTHER LENDER AT FACE VALUE, AND SHALL PROMPTLY PAY TO SUCH OTHER
LENDER THE PURCHASE PRICE FOR, A PARTICIPATION IN THE LOANS OF SUCH OTHER
LENDER, SO THAT THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS HELD BY EACH
LENDER SHALL BE IN THE SAME PROPORTION TO THE AGGREGATE UNPAID PRINCIPAL AMOUNT
OF ALL LOANS THEN OUTSTANDING AS THE PRINCIPAL AMOUNT OF ITS LOANS PRIOR TO SUCH
EXERCISE OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT WAS TO THE
PRINCIPAL AMOUNT OF ALL LOANS OUTSTANDING PRIOR TO SUCH EXERCISE OF BANKER’S
LIEN, SETOFF OR COUNTERCLAIM OR OTHER EVENT; PROVIDED, HOWEVER, THAT IF ANY SUCH
PURCHASE OR PURCHASES OR ADJUSTMENTS SHALL BE MADE PURSUANT TO THIS SECTION 2.18
AND THE PAYMENT GIVING RISE THERETO SHALL THEREAFTER BE RECOVERED, SUCH PURCHASE
OR PURCHASES OR ADJUSTMENTS SHALL BE RESCINDED TO THE EXTENT OF SUCH RECOVERY
AND THE PURCHASE PRICE OR PRICES OR ADJUSTMENT RESTORED WITHOUT INTEREST.  THE
BORROWER EXPRESSLY CONSENTS TO THE FOREGOING ARRANGEMENTS AND AGREES THAT ANY
LENDER HOLDING A PARTICIPATION IN A LOAN DEEMED TO HAVE BEEN SO PURCHASED MAY
EXERCISE ANY AND ALL RIGHTS OF BANKER’S LIEN, SETOFF OR COUNTERCLAIM WITH
RESPECT TO ANY AND ALL MONEYS OWING BY THE BORROWER TO SUCH LENDER BY REASON
THEREOF AS FULLY AS IF SUCH LENDER HAD MADE A LOAN DIRECTLY TO THE BORROWER IN
THE AMOUNT OF SUCH PARTICIPATION.


SECTION 2.19.           PAYMENTS.  (A)  THE BORROWER SHALL MAKE EACH PAYMENT
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEES OR OTHER AMOUNTS)
HEREUNDER AND UNDER ANY OTHER LOAN DOCUMENT NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ON THE DATE WHEN DUE IN IMMEDIATELY AVAILABLE DOLLARS, WITHOUT
SETOFF, DEFENSE OR COUNTERCLAIM.  EACH SUCH PAYMENT SHALL BE MADE TO THE RATABLE
ACCOUNT OF THE LENDERS AT THE ADDRESS FOR PAYMENT SPECIFIED IN THE SIGNATURE
PAGE HERETO (OR SUCH OTHER ADDRESS AS THE LENDERS MAY FROM TIME TO TIME SPECIFY
IN ACCORDANCE WITH SECTION 10.01).  ALL PAYMENTS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS SHALL BE MADE IN DOLLARS.  THE ADMINISTRATIVE AGENT SHALL
DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON
TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.

30


--------------------------------------------------------------------------------



(B)   EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, WHENEVER ANY PAYMENT
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEES OR OTHER AMOUNTS)
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BECOME DUE, OR OTHERWISE WOULD
OCCUR, ON A DAY THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT
SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE
INCLUDED IN THE COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.


SECTION 2.20.           TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE BORROWER OR ANY OTHER LOAN PARTY HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR
ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED, THAT IF ANY INDEMNIFIED TAXES OR
OTHER TAXES ARE REQUIRED TO BE WITHHELD OR DEDUCTED FROM SUCH PAYMENTS, THEN
(I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL
REQUIRED DEDUCTIONS OR WITHHOLDINGS (INCLUDING DEDUCTIONS OR WITHHOLDINGS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR THE LENDER (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS OR WITHHOLDINGS BEEN MADE, (II) THE
BORROWER OR SUCH LOAN PARTY SHALL MAKE SUCH DEDUCTIONS OR WITHHOLDINGS AND
(III) THE BORROWER OR SUCH LOAN PARTY SHALL PAY THE FULL AMOUNT DEDUCTED OR
WITHHELD TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE
LAW.


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)   THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER
WITHIN 30 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER OR ANY OTHER LOAN PARTY HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY. A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE
BORROWER BY A LENDER OR BY THE ADMINISTRATIVE AGENT ON BEHALF OF ITSELF OR A
LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)   AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY THE BORROWER OR ANY OTHER LOAN PARTY TO A GOVERNMENTAL AUTHORITY, THE
BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED
COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT,
A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)   ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), ON OR PRIOR TO THE DATE A PAYMENT IS TO BE MADE TO SUCH
LENDER UNDER THIS AGREEMENT OR PROMPTLY UPON LEARNING THAT ANY SUCH
DOCUMENTATION EXPIRED OR BECAME OBSOLETE, AT THE REASONABLE REQUEST OF THE
BORROWER, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A

31


--------------------------------------------------------------------------------





REDUCED RATE OF WITHHOLDING; PROVIDED, THAT SUCH LENDER IS LEGALLY ENTITLED TO
COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION. SUCH COMPLETION, EXECUTION OR
DELIVERY WILL NOT BE REQUIRED IF, IN SUCH LENDER’S JUDGMENT, IT WOULD MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.  IN ADDITION, EACH FOREIGN LENDER
SHALL (A) FURNISH ON OR BEFORE THE DATE IT BECOMES A PARTY TO THE AGREEMENT
EITHER (I) TWO ACCURATE AND COMPLETE ORIGINALLY EXECUTED COPIES OF U.S. INTERNAL
REVENUE SERVICE (“IRS”) FORM W-8BEN (OR SUCCESSOR FORM) OR (II) TWO ACCURATE AND
COMPLETE ORIGINALLY EXECUTED COPIES OF IRS FORM W-8ECI (OR SUCCESSOR FORM),
CERTIFYING, IN EITHER CASE, TO SUCH FOREIGN LENDER’S LEGAL ENTITLEMENT TO AN
EXEMPTION OR REDUCTION FROM U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ALL
INTEREST PAYMENTS HEREUNDER, AND (B) PROVIDE A NEW FORM W-8BEN (OR SUCCESSOR
FORM) OR FORM W-8ECI (OR SUCCESSOR FORM) UPON THE EXPIRATION OR OBSOLESCENCE OF
ANY PREVIOUSLY DELIVERED FORM TO RECONFIRM ANY COMPLETE EXEMPTION FROM, OR ANY
ENTITLEMENT TO A REDUCTION IN, U.S. FEDERAL WITHHOLDING TAX WITH RESPECT TO ANY
INTEREST PAYMENT HEREUNDER; PROVIDED, THAT ANY FOREIGN LENDER THAT IS NOT A
“BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE AND IS RELYING ON
THE SO-CALLED “PORTFOLIO INTEREST EXEMPTION” SHALL ALSO FURNISH A “NON-BANK
CERTIFICATE” IN THE FORM OF EXHIBIT C TOGETHER WITH A FORM W-8BEN. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PARAGRAPH, A FOREIGN LENDER SHALL
NOT BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH FOREIGN
LENDER IS NOT LEGALLY ABLE TO DELIVER.


(F)   ANY LENDER THAT IS A UNITED STATES PERSON, AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE, AND IS NOT AN EXEMPT RECIPIENT WITHIN THE
MEANING OF TREASURY REGULATIONS SECTION 1.6049-4(C) SHALL DELIVER TO THE
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT) TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF IRS FORM W-9, OR ANY SUCCESSOR FORM THAT SUCH PERSON
IS ENTITLED TO PROVIDE AT SUCH TIME IN ORDER TO COMPLY WITH UNITED STATES
BACK-UP WITHHOLDING REQUIREMENTS.


(G)   ANY FOREIGN LENDER, TO THE EXTENT IT DOES NOT ACT OR CEASES TO ACT FOR ITS
OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUMS PAID OR PAYABLE TO SUCH
FOREIGN LENDER UNDER ANY OF THE  LOAN DOCUMENTS (FOR EXAMPLE, IN THE CASE OF A
GRANT OF A PARTICIPATION BY SUCH FOREIGN LENDER), SHALL DELIVER TO THE
ADMINISTRATIVE AGENT ON THE DATE WHEN SUCH FOREIGN LENDER CEASES TO ACT FOR ITS
OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR PAYABLE, AND AT
SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF THE ADMINISTRATIVE
AGENT (IN ITS REASONABLE DISCRETION), (A) TWO DULY SIGNED COMPLETED COPIES OF
THE FORMS OR STATEMENTS REQUIRED TO BE PROVIDED BY SUCH FOREIGN LENDER AS SET
FORTH ABOVE IN SECTION 2.20(E), TO ESTABLISH THE PORTION OF ANY SUCH SUMS PAID
OR PAYABLE WITH RESPECT TO WHICH SUCH FOREIGN LENDER ACTS FOR ITS OWN ACCOUNT
THAT IS NOT SUBJECT TO U.S. WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED
COPIES OF IRS FORM W-81MY (OR ANY SUCCESSOR THERETO), TOGETHER WITH ANY
INFORMATION SUCH FOREIGN LENDER CHOOSES TO TRANSMIT WITH SUCH FORM, AND ANY
OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE, TO
ESTABLISH THAT SUCH FOREIGN LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH
RESPECT TO A PORTION OF ANY SUCH SUMS PAYABLE TO SUCH LENDER.


(H)   IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT
SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT
OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER
THIS SECTION WITH RESPECT TO THE INDEMNIFIED TAXES OR OTHER TAXES GIVING RISE TO
SUCH REFUND), NET OF ALL

32


--------------------------------------------------------------------------------





OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED, THAT THE
BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO
REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR
OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE ADMINISTRATIVE AGENT OR
SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO
ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


(I)   FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED, THAT THE BORROWER SHALL NOT BE
UNDER ANY OBLIGATION TO COMPENSATE ANY LENDER UNDER PARAGRAPH (A), (B) OR (C)
ABOVE WITH RESPECT TO INDEMNIFIED TAXES OR OTHER TAXES WITH RESPECT TO ANY
PERIOD PRIOR TO THE DATE THAT IS 120 DAYS PRIOR TO SUCH REQUEST; PROVIDED,
FURTHER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY TO ANY INCREASED COSTS OR
REDUCTIONS ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY INDEMNIFIED TAXES
OR OTHER TAXES WITHIN SUCH 120-DAY PERIOD.  THE PROTECTION OF THIS SECTION SHALL
BE AVAILABLE TO EACH LENDER REGARDLESS OF ANY POSSIBLE CONTENTION OF THE
INVALIDITY OR INAPPLICABILITY OF THE INDEMNIFIED TAXES OR OTHER TAXES THAT SHALL
HAVE OCCURRED OR BEEN IMPOSED.


SECTION 2.21.           ASSIGNMENT OF COMMITMENTS UNDER CERTAIN CIRCUMSTANCES;
DUTY TO MITIGATE.  (A)  IN THE EVENT (I) ANY LENDER DELIVERS A CERTIFICATE
REQUESTING COMPENSATION PURSUANT TO SECTION 2.14, (II) ANY LENDER DELIVERS A
NOTICE DESCRIBED IN SECTION 2.15 OR (III) THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY ON ACCOUNT OF ANY
LENDER PURSUANT TO SECTION 2.20, THE BORROWER MAY, UPON NOTICE TO SUCH LENDER
AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO TRANSFER AND ASSIGN (IN
ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 10.04,
OTHER THAN 10.04(B)(II)(B)), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH ASSIGNED OBLIGATIONS (WHICH
ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH ASSIGNMENT); PROVIDED,
THAT (X) THE BORROWER SHALL HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT WITH REGARD TO THE IDENTITY OF THE ASSIGNEE, WHICH CONSENT
SHALL NOT UNREASONABLY BE WITHHELD OR DELAYED, AND (Y) SUCH ASSIGNEE (OR THE
BORROWER, IN THE CASE OF AMOUNTS THEN DUE AND PAYABLE BY IT) SHALL HAVE PAID TO
THE AFFECTED LENDER IN IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE SUM OF
THE PRINCIPAL OF AND INTEREST ACCRUED TO THE DATE OF SUCH PAYMENT ON THE
OUTSTANDING LOANS OF SUCH LENDER PLUS ALL FEES AND OTHER AMOUNTS ACCRUED FOR THE
ACCOUNT OF SUCH LENDER HEREUNDER WITH RESPECT THERETO (INCLUDING ANY AMOUNTS
UNDER SECTIONS 2.14 AND 2.16); PROVIDED, FURTHER, THAT IF PRIOR TO RECEIPT OF
NOTICE OF ANY SUCH TRANSFER AND ASSIGNMENT THE CIRCUMSTANCES OR EVENT THAT
RESULTED IN SUCH LENDER’S CLAIM FOR COMPENSATION UNDER SECTION 2.14, NOTICE
UNDER SECTION 2.15 OR THE AMOUNTS PAID PURSUANT TO SECTION 2.20, AS THE CASE MAY
BE, CEASE TO CAUSE SUCH LENDER TO SUFFER INCREASED COSTS OR REDUCTIONS IN
AMOUNTS RECEIVED OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL, OR CEASE TO
HAVE THE CONSEQUENCES SPECIFIED IN SECTION 2.15, OR CEASE TO RESULT IN AMOUNTS
BEING PAYABLE UNDER SECTION 2.20, AS THE CASE MAY BE (INCLUDING AS A RESULT OF
ANY ACTION TAKEN BY SUCH LENDER PURSUANT TO PARAGRAPH (B) BELOW), OR IF SUCH
LENDER SHALL WAIVE ITS RIGHT TO CLAIM FURTHER COMPENSATION UNDER SECTION 2.14 IN
RESPECT OF SUCH CIRCUMSTANCES OR EVENT OR SHALL WITHDRAW ITS NOTICE UNDER
SECTION 2.15 OR SHALL WAIVE ITS RIGHT TO FURTHER PAYMENTS UNDER SECTION 2.20 IN
RESPECT OF SUCH CIRCUMSTANCES OR EVENT

33


--------------------------------------------------------------------------------





OR SHALL CONSENT TO THE PROPOSED AMENDMENT, WAIVER, CONSENT OR OTHER
MODIFICATION, AS THE CASE MAY BE, THEN SUCH LENDER SHALL NOT THEREAFTER BE
REQUIRED TO MAKE ANY SUCH TRANSFER AND ASSIGNMENT HEREUNDER.  EACH LENDER HEREBY
GRANTS TO THE ADMINISTRATIVE AGENT AN IRREVOCABLE POWER OF ATTORNEY (WHICH POWER
IS COUPLED WITH AN INTEREST) TO EXECUTE AND DELIVER, ON BEHALF OF SUCH LENDER AS
ASSIGNOR, ANY ASSIGNMENT AND ACCEPTANCE NECESSARY TO EFFECTUATE ANY ASSIGNMENT
OF SUCH LENDER’S INTERESTS HEREUNDER IN RESPECT OF THE CIRCUMSTANCES
CONTEMPLATED BY THIS SECTION 2.21(A).


(B)   IF (I) ANY LENDER SHALL REQUEST COMPENSATION UNDER SECTION 2.14, (II) ANY
LENDER DELIVERS A NOTICE DESCRIBED IN SECTION 2.15 OR (III) THE BORROWER IS
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY ON ACCOUNT OF ANY LENDER, PURSUANT TO SECTION 2.20, THEN SUCH LENDER
SHALL USE REASONABLE EFFORTS (WHICH SHALL NOT REQUIRE SUCH LENDER TO INCUR AN
UNREIMBURSED LOSS OR UNREIMBURSED COST OR EXPENSE OR OTHERWISE TAKE ANY ACTION
INCONSISTENT WITH ITS INTERNAL POLICIES OR LEGAL OR REGULATORY RESTRICTIONS OR
SUFFER ANY DISADVANTAGE OR BURDEN DEEMED BY IT TO BE SIGNIFICANT) (X) TO FILE
ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED BY THE BORROWER OR (Y) TO
ASSIGN ITS RIGHTS AND DELEGATE AND TRANSFER ITS OBLIGATIONS HEREUNDER TO ANOTHER
OF ITS OFFICES, BRANCHES OR AFFILIATES, IF SUCH FILING OR ASSIGNMENT WOULD
REDUCE ITS CLAIMS FOR COMPENSATION UNDER SECTION 2.14 OR ENABLE IT TO WITHDRAW
ITS NOTICE PURSUANT TO SECTION 2.15 OR WOULD REDUCE AMOUNTS PAYABLE PURSUANT TO
SECTION 2.20, AS THE CASE MAY BE, IN THE FUTURE. THE BORROWER HEREBY AGREES TO
PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH FILING OR ASSIGNMENT, DELEGATION AND TRANSFER.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants (it being understood that for purposes
of the representations and warranties made in the Loan Documents on the Closing
Date, such representations and warranties shall be construed as though the
Transactions have been consummated) to the Administrative Agent and each of the
Lenders that:


SECTION 3.01.           ORGANIZATION; POWERS.  THE PARENT, THE BORROWER AND EACH
OF ITS SUBSIDIARIES (A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, (B) HAS
ALL REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTY AND ASSETS AND TO CARRY ON
ITS BUSINESS AS NOW CONDUCTED AND AS PROPOSED TO BE CONDUCTED, (C) IS QUALIFIED
TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY OR BE IN
GOOD STANDING, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, AND (D) HAS THE REQUISITE POWER
AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER EACH OF THE
LOAN DOCUMENTS AND EACH OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY TO
WHICH IT IS A PARTY.


SECTION 3.02.           AUTHORIZATION.  THE TRANSACTIONS TO BE ENTERED INTO BY
EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S POWERS AND HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON THE PARTY OF SUCH LOAN PARTY.  THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, INCLUDING BORROWING
OF LOANS AND THE USE OF THE PROCEEDS THEREFROM, (A) HAVE BEEN

34


--------------------------------------------------------------------------------





DULY AUTHORIZED BY ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY AND, IF
REQUIRED, STOCKHOLDER OR MEMBER ACTION AND (B) WILL NOT (I) VIOLATE (A) ANY
PROVISION OF ANY APPLICABLE LAW, STATUTE, RULE OR REGULATION, OR OF THE
CERTIFICATE OR ARTICLES OF INCORPORATION OR OTHER CONSTITUTIVE DOCUMENTS OR
BY-LAWS OR OPERATING AGREEMENT OF ANY LOAN PARTY, (B) ANY APPLICABLE ORDER OF
ANY GOVERNMENTAL AUTHORITY OR (C) ANY PROVISION OF ANY INDENTURE, AGREEMENT OR
OTHER INSTRUMENT TO WHICH THE PARENT OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY
WHICH ANY OF THEM OR ANY OF THEIR PROPERTY IS BOUND, (II) BE IN CONFLICT WITH,
RESULT IN A BREACH OF OR CONSTITUTE (ALONE OR WITH NOTICE OR LAPSE OF TIME OR
BOTH) A DEFAULT UNDER, OR GIVE RISE TO ANY RIGHT TO ACCELERATE OR TO REQUIRE THE
PREPAYMENT, REPURCHASE OR REDEMPTION OF ANY OBLIGATION UNDER ANY SUCH INDENTURE,
AGREEMENT OR OTHER INSTRUMENT OR (III) RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN UPON OR WITH RESPECT TO ANY PROPERTY OR ASSETS NOW OWNED OR HEREAFTER
ACQUIRED BY THE PARENT, THE BORROWER OR ANY SUBSIDIARY.


SECTION 3.03.           ENFORCEABILITY.  THIS AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY EACH LOAN PARTY AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT
WHEN EXECUTED AND DELIVERED BY EACH LOAN PARTY THERETO WILL CONSTITUTE, A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH LOAN PARTY ENFORCEABLE AGAINST SUCH LOAN
PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR LIMITING CREDITORS’ RIGHTS
GENERALLY OR BY GENERAL EQUITY PRINCIPLES.


SECTION 3.04.           GOVERNMENTAL APPROVALS.  NO ACTION, CONSENT OR APPROVAL
OF, REGISTRATION OR FILING WITH OR ANY OTHER ACTION BY ANY GOVERNMENTAL
AUTHORITY IS NECESSARY OR WILL BE REQUIRED IN CONNECTION WITH THE LOAN
DOCUMENTS, EXCEPT FOR SUCH AS HAVE BEEN MADE OR OBTAINED AND ARE IN FULL FORCE
AND EFFECT.


SECTION 3.05.           FINANCIAL STATEMENTS.  (A)  THE BORROWER HAS HERETOFORE
FURNISHED TO THE ADMINISTRATIVE AGENT AND EACH LENDER THE PARENT’S CONSOLIDATED
BALANCE SHEETS AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS (I) AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, AUDITED BY AND
ACCOMPANIED BY THE REPORT OF FITTS ROBERTS & CO., P.C., INDEPENDENT PUBLIC
ACCOUNTANTS, AND (II) AS OF AND FOR THE FISCAL QUARTERS ENDED MARCH 31, 2006 AND
JUNE 30, 2006, AND EACH FISCAL MONTH ENDED AFTER JUNE 30, 2006, AND AT LEAST
30 DAYS BEFORE THE CLOSING DATE, EACH CERTIFIED BY ITS CHIEF FINANCIAL OFFICER. 
SUCH FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS.  SUCH BALANCE
SHEETS AND THE NOTES THERETO DISCLOSE ALL MATERIAL LIABILITIES, DIRECT OR
CONTINGENT, OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES
THEREOF.  SUCH FINANCIAL STATEMENTS WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
NOTED THEREIN AND, SUBJECT, IN THE CASE OF UNAUDITED FINANCIAL STATEMENTS, TO
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.


(B)   THE BORROWER HAS HERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER AN UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AS OF
AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, THE FISCAL QUARTER ENDED
JUNE 30, 2006 AND THE TWELVE MONTH PERIOD ENDED JUNE 30, 2006, PREPARED GIVING
EFFECT TO THE TRANSACTIONS AS IF THEY HAD OCCURRED, WITH RESPECT TO SUCH BALANCE
SHEET, ON SUCH DATE AND, WITH RESPECT TO SUCH OTHER FINANCIAL STATEMENTS, ON THE
FIRST DAY

35


--------------------------------------------------------------------------------





OF THE FOUR-FISCAL QUARTER PERIOD ENDING ON SUCH DATE. SUCH PRO FORMA FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH BY THE BORROWER, BASED ON THE
ASSUMPTIONS BELIEVED BY THE BORROWER ON THE CLOSING DATE TO BE REASONABLE, ARE
BASED IN ALL MATERIAL RESPECTS ON THE INFORMATION REASONABLY AVAILABLE TO THE
BORROWER AS OF THE DATE OF DELIVERY THEREOF, REFLECT IN ALL MATERIAL RESPECTS
THE ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT TO THE TRANSACTIONS AND
PRESENT FAIRLY IN ALL MATERIAL RESPECTS ON A PRO FORMA BASIS THE ESTIMATED
CONSOLIDATED FINANCIAL POSITION OF THE BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATE AND FOR SUCH PERIOD, ASSUMING THAT THE TRANSACTIONS
HAD ACTUALLY OCCURRED AT SUCH DATE OR AT THE BEGINNING OF SUCH PERIOD, AS THE
CASE MAY BE.


SECTION 3.06.           NO MATERIAL ADVERSE CHANGE.  SINCE DECEMBER 31, 2005, NO
EVENT, CHANGE OR CONDITION HAS OCCURRED THAT (INDIVIDUALLY OR IN THE AGGREGATE)
HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


SECTION 3.07.           TITLE TO PROPERTIES; POSSESSION UNDER LEASES.  (A)  EACH
OF THE PARENT AND THE SUBSIDIARIES HAS GOOD AND INDEFEASIBLE TITLE IN FEE SIMPLE
TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS MATERIAL PROPERTIES AND ASSETS
(INCLUDING, WITHOUT LIMITATION, ALL OF ITS INTELLECTUAL PROPERTY AND LICENSES). 
OTHER THAN MINOR DEFECTS IN TITLE THAT DO NOT MATERIALLY INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS OR TO UTILIZE SUCH ASSETS FOR THEIR INTENDED
PURPOSES, ALL SUCH MATERIAL PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS.


(B)   NONE OF THE PARENT, THE BORROWER OR THE SUBSIDIARIES HAS KNOWLEDGE OF THE
CONTINUANCE OF ANY DEFAULT UNDER ANY MATERIAL LEASE TO WHICH IT IS A PARTY AND,
TO EACH OF THEIR KNOWLEDGE, ALL SUCH LEASES ARE IN FULL FORCE AND EFFECT.


(C)   NEITHER THE PARENT NOR THE BORROWER HAS RECEIVED ANY NOTICE OF, NOR HAS
ANY KNOWLEDGE OF, ANY PENDING OR CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING
ANY MATERIAL PROPERTY OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF
CONDEMNATION.


(D)   IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE TRANSACTIONS, NONE OF THE
PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES IS OBLIGATED UNDER ANY RIGHT OF
FIRST REFUSAL, OPTION OR OTHER CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE
DISPOSE OF ANY MATERIAL PROPERTY OR ANY INTEREST THEREIN.


SECTION 3.08.           SUBSIDIARIES.  THE PARENT DOES NOT HAVE ANY SUBSIDIARIES
OTHER THAN THE BORROWER AND SUBSIDIARIES OF THE BORROWER.  SCHEDULE 3.08 SETS
FORTH AS OF THE CLOSING DATE A LIST OF ALL SUBSIDIARIES OF THE PARENT AND THE
PERCENTAGE OWNERSHIP INTEREST OF THE PARENT THEREIN. THE SHARES OF CAPITAL STOCK
OR OTHER OWNERSHIP INTERESTS SO INDICATED ON SCHEDULE 3.08 ARE FULLY PAID AND
NON-ASSESSABLE AND ARE OWNED BY THE PARENT, DIRECTLY OR INDIRECTLY, FREE AND
CLEAR OF ALL LIENS.


SECTION 3.09.           LITIGATION; COMPLIANCE WITH LAWS.  (A)  THERE ARE NO
ACTIONS, SUITS OR PROCEEDINGS AT LAW OR IN EQUITY OR BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY NOW PENDING OR, TO THE KNOWLEDGE OF THE PARENT OR THE
BORROWER, THREATENED AGAINST THE PARENT, THE BORROWER OR ANY SUBSIDIARY OR ANY
BUSINESS, PROPERTY OR RIGHTS OF ANY SUCH PERSON (I) THAT PURPORT TO AFFECT OR
PERTAIN TO ANY LOAN DOCUMENT OR THE TRANSACTIONS OR (II) EXCEPT AS SET FORTH ON
SCHEDULE 3.09, AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION AND THAT, IF ADVERSELY

36


--------------------------------------------------------------------------------





DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT.


(B)   NONE OF THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE MATERIAL PROPERTIES IS IN VIOLATION OF, NOR WILL THE CONTINUED
OPERATION OF THEIR MATERIAL PROPERTIES AS CURRENTLY OPERATED VIOLATE, ANY
APPLICABLE LAW, RULE OR REGULATION (INCLUDING ANY ZONING, BUILDING, ORDINANCE,
CODE OR APPROVAL OR ANY BUILDING PERMITS) OR ANY RESTRICTIONS OF RECORD OR
AGREEMENTS AFFECTING THE PROPERTIES, OR IS IN DEFAULT WITH RESPECT TO ANY
JUDGMENT, WRIT, INJUNCTION, DECREE OR ORDER OF ANY GOVERNMENTAL AUTHORITY.


SECTION 3.10.           AGREEMENTS.  OTHER THAN AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, NONE OF THE PARENT, THE
BORROWER OR ANY OF THE SUBSIDIARIES IS IN DEFAULT UNDER ANY INDENTURE OR OTHER
AGREEMENT OR INSTRUMENT EVIDENCING INDEBTEDNESS, OR ANY OTHER MATERIAL AGREEMENT
OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES OR
ASSETS ARE BOUND.


SECTION 3.11.           FEDERAL RESERVE REGULATIONS.  (A)  NONE OF THE PARENT,
THE BORROWER OR ANY OF THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS
IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
BUYING OR CARRYING MARGIN STOCK.


(B)   NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED TO PURCHASE OR CARRY ANY
MARGIN STOCK OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR
CARRYING ANY MARGIN STOCK IN VIOLATION OF REGULATION U OR REGULATION X ISSUED BY
THE BOARD.


SECTION 3.12.           INVESTMENT COMPANY ACT.  NONE OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY IS AN “INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT
TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940.


SECTION 3.13.           TAX RETURNS.  EACH OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES HAS FILED OR CAUSED TO BE FILED ALL FEDERAL, STATE AND OTHER TAX
RETURNS REQUIRED TO HAVE BEEN FILED BY IT AND HAS PAID, CAUSED TO BE PAID, OR
MADE PROVISIONS FOR THE PAYMENT OF ALL TAXES DUE AND PAYABLE BY IT AND ALL
MATERIAL ASSESSMENTS RECEIVED BY IT, EXCEPT SUCH TAXES AND ASSESSMENTS THAT ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE
PARENT, THE BORROWER OR SUCH SUBSIDIARY, AS APPLICABLE, SHALL HAVE SET ASIDE ON
ITS BOOKS, IN ACCORDANCE WITH GAAP, ADEQUATE RESERVES.


SECTION 3.14.           NO MATERIAL MISSTATEMENTS.  THE INFORMATION, REPORTS,
FINANCIAL STATEMENTS, EXHIBITS, CERTIFICATES AND SCHEDULES (OTHER THAN
PROJECTIONS AND OTHER FORWARD LOOKING INFORMATION) FURNISHED BY OR ON BEHALF OF
THE PARENT OR THE BORROWER TO THE ADMINISTRATIVE AGENT OR THE LENDERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR THE NEGOTIATION OF ANY
LOAN DOCUMENT OR INCLUDED THEREIN OR DELIVERED PURSUANT THERETO (TAKEN AS A
WHOLE) DID NOT AND DO NOT CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMIT TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT
TO THE EXTENT ANY SUCH INFORMATION, REPORT, FINANCIAL STATEMENT, EXHIBIT,
CERTIFICATE OR SCHEDULE WAS BASED UPON OR CONSTITUTES A FORECAST OR PROJECTION,
THE PARENT AND THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED
IN GOOD FAITH ON THE BASIS OF REASONABLE ASSUMPTIONS IN LIGHT OF THE CONDITIONS
EXISTING AT THE TIME OF DELIVERY OF SUCH

37


--------------------------------------------------------------------------------





PROJECTIONS, AND REPRESENTED, AT THE TIME OF DELIVERY THEREOF, A REASONABLE GOOD
FAITH ESTIMATE OF FUTURE FINANCIAL PERFORMANCE BY THE PARENT AND THE BORROWER.


SECTION 3.15.           EMPLOYEE BENEFIT PLANS.  EACH OF THE PARENT, THE
BORROWER AND THEIR ERISA AFFILIATES IS IN MATERIAL COMPLIANCE, WITH RESPECT TO
EACH BENEFIT PLAN OR ARRANGEMENT, WITH THE APPLICABLE PROVISIONS OF ERISA AND
THE CODE AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER. NO ERISA
EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER
WITH ALL OTHER SUCH ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT. THE PRESENT VALUE OF ALL BENEFIT LIABILITIES UNDER EACH
PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE LAST ANNUAL VALUATION DATE
APPLICABLE THERETO, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF SUCH PLAN, AND
THE PRESENT VALUE OF ALL BENEFIT LIABILITIES OF ALL UNDERFUNDED PLANS (BASED ON
THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 87) DID NOT, AS OF THE LAST ANNUAL VALUATION DATES APPLICABLE THERETO,
EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS.


SECTION 3.16.           ENVIRONMENTAL MATTERS.  (A)  EXCEPT AS WOULD NOT
REASONABLY BE EXPECTED TO RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN THE
PARENT, THE BORROWER, ANY SUBSIDIARY OR THE ACQUIRED BUSINESS INCURRING MATERIAL
ENVIRONMENTAL LIABILITIES:

(I)  THE OPERATIONS OF THE PARENT, THE BORROWER, ANY SUBSIDIARY, AND THE
ACQUIRED BUSINESS HAVE NOT FAILED TO COMPLY WITH ENVIRONMENTAL LAWS, INCLUDING
BY OBTAINING, MAINTAINING AND COMPLYING WITH ALL PERMITS, LICENSES OR OTHER
APPROVALS REQUIRED UNDER ANY ENVIRONMENTAL LAW;

(II)  NONE OF THE PARENT, THE BORROWER, ANY SUBSIDIARY, OR THE ACQUIRED BUSINESS
IS A PARTY TO AND NO REAL PROPERTY CURRENTLY OR, TO THE KNOWLEDGE OF THE PARENT
OR THE BORROWER, PREVIOUSLY OWNED, LEASED, OPERATED OR OTHERWISE OCCUPIED BY THE
BORROWER, ANY SUBSIDIARY OR THE ACQUIRED BUSINESS IS SUBJECT TO OR THE SUBJECT
OF A CONTRACTUAL OBLIGATION OR A PENDING OR, TO THE KNOWLEDGE OF THE PARENT OR
THE BORROWER, THREATENED CLAIM, SUIT, PROCEEDING, DEMAND, INVESTIGATION, ORDER,
NOTICE OF VIOLATION OR NOTICE OF POTENTIAL LIABILITY PURSUANT TO ANY
ENVIRONMENTAL LAW; AND

(III)  NONE OF THE PARENT, THE BORROWER, ANY SUBSIDIARY, OR THE ACQUIRED
BUSINESS HAS CAUSED OR SUFFERED TO OCCUR A RELEASE OF HAZARDOUS MATERIALS.


(B)   NONE OF THE PARENT, THE BORROWER, ANY SUBSIDIARY, OR THE ACQUIRED BUSINESS
KNOWS OF ANY FACTS, CIRCUMSTANCES OF CONDITIONS WITH RESPECT TO PAST OR PRESENT
OPERATIONS OF THE PARENT, THE BORROWER, ANY SUBSIDIARY, OR THE ACQUIRED
BUSINESS, INCLUDING RECEIPT OF ANY INFORMATION REQUEST OR NOTICE OF POTENTIAL
RESPONSIBILITY UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OR SIMILAR ENVIRONMENTAL LAWS, REASONABLY LIKELY TO RESULT,
INDIVIDUALLY OR IN THE AGGREGATE, IN THE PARENT, THE BORROWER, ANY SUBSIDIARY OR
THE ACQUIRED BUSINESS INCURRING MATERIAL ENVIRONMENTAL LIABILITIES.


SECTION 3.17.           LOCATION OF REAL PROPERTY AND LEASED PREMISES.  (A) 
SCHEDULE 3.17(A) LISTS COMPLETELY AND CORRECTLY AS OF THE CLOSING DATE ALL REAL
PROPERTY

38


--------------------------------------------------------------------------------





OWNED BY THE PARENT, THE BORROWER AND THE SUBSIDIARIES AND THE ADDRESSES
THEREOF.  THE PARENT, THE BORROWER AND THE SUBSIDIARIES OWN IN FEE ALL THE REAL
PROPERTY SET FORTH ON SUCH SCHEDULE.


(B)   SCHEDULE 3.17(B) LISTS COMPLETELY AND CORRECTLY AS OF THE CLOSING DATE ALL
REAL PROPERTY LEASED BY THE PARENT, THE BORROWER AND THE SUBSIDIARIES AND THE
ADDRESSES THEREOF. EXCEPT AS OTHERWISE PROVIDED ON SCHEDULE 3.17(B), THE PARENT,
THE BORROWER AND THE SUBSIDIARIES HAVE VALID LEASEHOLD INTERESTS IN ALL THE REAL
PROPERTY SET FORTH ON SUCH SCHEDULE.


SECTION 3.18.           LABOR MATTERS.  AS OF THE CLOSING DATE, (A) THERE ARE NO
STRIKES, LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT, THE BORROWER OR ANY
SUBSIDIARY PENDING OR, TO THE KNOWLEDGE OF THE PARENT OR THE BORROWER,
THREATENED, (B) THE HOURS WORKED BY AND PAYMENTS MADE TO EMPLOYEES OF THE
PARENT, THE BORROWER AND THE SUBSIDIARIES HAVE NOT BEEN IN VIOLATION OF THE FAIR
LABOR STANDARDS ACT OR ANY OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW
DEALING WITH SUCH MATTERS, (C) ALL PAYMENTS DUE FROM THE PARENT, THE BORROWER OR
ANY SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE AGAINST THE PARENT, THE
BORROWER OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE
INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE
BOOKS OF THE PARENT, THE BORROWER OR SUCH SUBSIDIARY AND (D) THE CONSUMMATION OF
THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION OR RIGHT OF
RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT
TO WHICH THE PARENT, THE BORROWER OR ANY SUBSIDIARY IS BOUND.


SECTION 3.19.           SOLVENCY.  ON THE CLOSING DATE AFTER GIVING EFFECT TO
THE TRANSACTIONS, THE LOAN PARTIES, TAKEN AS A WHOLE, ARE SOLVENT.


ARTICLE IV


CONDITIONS OF LENDING


THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS HEREUNDER ARE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS ON THE CLOSING DATE:


(A)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH LOAN AS
REQUIRED BY SECTION 2.03.


(B)   THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND IN EACH
OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE CLOSING DATE WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


(C)   AT THE TIME OF AND IMMEDIATELY AFTER THE MAKING OF SUCH LOANS, NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


(D)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF AND THE
LENDERS, AN OPINION OF CHAMBERLAIN, HRDLICKA, WHITE & MARTIN, COUNSEL FOR THE
LOAN PARTIES, (A) DATED THE CLOSING DATE, (B) ADDRESSED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS, AND (C) IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE LENDERS.

39


--------------------------------------------------------------------------------





(E)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COPY OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION OR ORGANIZATION, INCLUDING ALL AMENDMENTS THERETO,
OF EACH OF THE PARENT, THE BORROWER AND THE DOMESTIC SUBSIDIARIES, CERTIFIED AS
OF A RECENT DATE BY THE SECRETARY OF STATE OF THE STATE OF ITS ORGANIZATION, AND
A CERTIFICATE AS TO THE GOOD STANDING OF SUCH PERSON AS OF A RECENT DATE, FROM
SUCH SECRETARY OF STATE; (II) A CERTIFICATE OF THE SECRETARY OR ASSISTANT
SECRETARY OF EACH THE PARENT, THE BORROWER AND THE DOMESTIC SUBSIDIARIES DATED
THE CLOSING DATE AND CERTIFYING (A) THAT ATTACHED THERETO IS A TRUE AND COMPLETE
COPY OF THE BY-LAWS OR OPERATING (OR LIMITED LIABILITY COMPANY) AGREEMENT OF
SUCH PERSON AS IN EFFECT ON THE CLOSING DATE AND AT ALL TIMES SINCE A DATE PRIOR
TO THE DATE OF THE RESOLUTIONS DESCRIBED IN CLAUSE (B) BELOW, (B) THAT ATTACHED
THERETO IS A TRUE AND COMPLETE COPY OF RESOLUTIONS DULY ADOPTED BY THE BOARD OF
DIRECTORS (OR EQUIVALENT BODY) OF THE PARENT, THE BORROWER AND THE DOMESTIC
SUBSIDIARIES AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH SUCH PERSON IS A PARTY AND, IN THE CASE OF THE BORROWER, THE
BORROWINGS HEREUNDER, AND THAT SUCH RESOLUTIONS HAVE NOT BEEN MODIFIED,
RESCINDED OR AMENDED AND ARE IN FULL FORCE AND EFFECT, (C) THAT THE CERTIFICATE
OR ARTICLES OF INCORPORATION OR ORGANIZATION OF SUCH PERSON HAVE NOT BEEN
AMENDED SINCE THE DATE OF THE LAST AMENDMENT THERETO SHOWN ON THE CERTIFICATE OF
GOOD STANDING FURNISHED PURSUANT TO CLAUSE (I) ABOVE, AND (D) AS TO THE
INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER EXECUTING ANY LOAN DOCUMENT OR
ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH ON BEHALF OF SUCH PERSON;
AND (III) A CERTIFICATE OF ANOTHER OFFICER AS TO THE INCUMBENCY AND SPECIMEN
SIGNATURE OF THE SECRETARY OR ASSISTANT SECRETARY EXECUTING THE CERTIFICATE
PURSUANT TO CLAUSE (II) ABOVE.


(F)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE AND SIGNED BY A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING
COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS (B) AND (C) OF
THIS ARTICLE IV.


(G)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS
DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE, INCLUDING REIMBURSEMENT OR
PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY THE
BORROWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


(H)   THE RESULTS OF THE LENDERS’ LEGAL, FINANCIAL, TAX AND ACCOUNTING DUE
DILIGENCE RELATING TO THE PARENT, ITS SUBSIDIARIES, THE ACQUIRED BUSINESS AND
THE TRANSACTIONS SHALL BE SATISFACTORY TO THE LENDERS.


(I)   THE ADMINISTRATIVE AGENT SHALL, HAVE RECEIVED THE RESULTS OF SEARCHES OF
THE UNIFORM COMMERCIAL CODE, UNITED STATES PATENT AND TRADEMARK OFFICE AND
UNITED STATES COPYRIGHT OFFICE, TAX, JUDGMENT, BANKRUPTCY AND PENDING LAWSUIT
FILINGS (OR EQUIVALENT FILINGS) MADE WITH RESPECT TO THE PARENT, THE BORROWER
AND ITS SUBSIDIARIES, TOGETHER WITH COPIES OF THE FINANCING STATEMENTS (OR
SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH, AND ACCOMPANIED BY EVIDENCE
SATISFACTORY TO THE LENDERS THAT THE LIENS INDICATED IN ANY SUCH FINANCING
STATEMENT (OR SIMILAR DOCUMENT) WOULD BE PERMITTED UNDER SECTION 6.02 OR HAVE
BEEN OR WILL BE CONTEMPORANEOUSLY RELEASED OR TERMINATED.


(J)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT ALL INSURANCE REQUIRED TO BE MAINTAINED BY SECTION 5.02 IS IN FULL FORCE
AND EFFECT.

40


--------------------------------------------------------------------------------





(K)   THE ACQUISITION SHALL BE CONSUMMATED SUBSTANTIALLY SIMULTANEOUSLY WITH THE
INITIAL FUNDING OF LOANS ON THE CLOSING DATE IN ACCORDANCE WITH AND ON THE TERMS
DESCRIBED IN THE STOCK PURCHASE AGREEMENT, AND NO PROVISION OR CONDITION OF THE
STOCK PURCHASE AGREEMENT  SHALL HAVE BEEN WAIVED, AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED IN A MANNER THAT IS ADVERSE IN ANY MATERIAL RESPECT TO THE
INTERESTS OF THE LENDERS WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED COPIES OF
THE STOCK PURCHASE AGREEMENT AND ALL CERTIFICATES, OPINIONS AND OTHER DOCUMENTS
DELIVERED THEREUNDER, CERTIFIED BY A FINANCIAL OFFICER AS BEING COMPLETE AND
CORRECT.


(L)   THE SUBORDINATED LOAN AGREEMENT SHALL HAVE BEEN EXECUTED AND DELIVERED BY
THE PARTIES THERETO, THE CONDITIONS THEREUNDER SHALL BE SATISFIED AND THE
BORROWER SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF NOT LESS THAN $55,000,000
FROM THE BORROWING OF LOANS UNDER THE SUBORDINATED LOAN AGREEMENT.


(M)   ALL AMOUNTS DUE OR OUTSTANDING WITH RESPECT OF THE EXISTING DEBT AND THE
TERM LOAN FACILITY UNDER THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN (OR
SUBSTANTIALLY SIMULTANEOUSLY WITH THE INITIAL FUNDING OF THE LOANS ON THE
CLOSING DATE SHALL BE) PAID IN FULL, ALL COMMITMENTS (IF ANY) IN RESPECT THEREOF
TERMINATED AND ALL GUARANTEES (IF ANY) THEREOF AND SECURITY (IF ANY) THEREFORE
DISCHARGED AND RELEASED.  AFTER GIVING EFFECT TO THE TRANSACTIONS, THE PARENT
AND ITS SUBSIDIARIES SHALL HAVE OUTSTANDING NO INDEBTEDNESS OR DISQUALIFIED
STOCK OTHER THAN (I) INDEBTEDNESS UNDER THE LOAN DOCUMENTS, (II) INDEBTEDNESS
LISTED ON SCHEDULE 6.01, (III) THE SUBORDINATED DEBT AND (IV) THE REVOLVING
CREDIT FACILITY UNDER THE EXISTING CREDIT AGREEMENT.


(N)   THE ADMINISTRATIVE AGENT SHALL HAVE BEEN SATISFIED WITH THE AMENDMENT TO
THE EXISTING CREDIT AGREEMENT PERMITTING THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND A COPY OF SUCH AMENDMENT SHALL BE CERTIFIED ON BEHALF OF THE PARENT AND THE
BORROWER BY A RESPONSIBLE OFFICER.


(O)   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE CHIEF
FINANCIAL OFFICER (OR OFFICER WITH REASONABLY EQUIVALENT RESPONSIBILITIES) OF
THE PARENT AND THE BORROWER CERTIFYING THAT THE PARENT AND ITS SUBSIDIARIES, ON
A CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS, ARE SOLVENT AS OF
THE CLOSING DATE.


(P)   THE LENDERS SHALL HAVE RECEIVED FROM THE LOAN PARTIES, TO THE EXTENT
REQUESTED, ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.


(Q)   THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED AUDITED
CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOWS (I) AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005
AND (II) UNAUDITED CONSOLIDATED BALANCE SHEETS AND RELATED STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AS OF AND FOR THE FISCAL
QUARTERS ENDED AFTER MARCH 31, 2006 AND JUNE 30, 2006, AND EACH FISCAL MONTH
ENDED AFTER JUNE 30, 2006 AND AT LEAST 30 DAYS PRIOR TO THE CLOSING DATE, ALL
CERTIFIED BY ONE OF THE PARENT’S FINANCIAL OFFICERS AS FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN

41


--------------------------------------------------------------------------------





ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT, IN THE CASE OF UNAUDITED
FINANCIAL STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES.


(R)   THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL HAVE RECEIVED AN UNAUDITED
PRO FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA CONSOLIDATED
STATEMENT OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE PARENT AS OF AND
FOR THE FISCAL YEAR ENDED DECEMBER 31, 2005, THE FISCAL QUARTER ENDED JUNE 30,
2006 AND THE TWELVE MONTH PERIOD ENDED JUNE 30, 2006, PREPARED AFTER GIVING
EFFECT TO THE TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED, WITH RESPECT TO
SUCH BALANCE SHEET, AS OF SUCH DATE AND, WITH RESPECT TO SUCH OTHER FINANCIAL
STATEMENTS, AT THE BEGINNING OF SUCH PERIOD.


(S)   ALL MATERIAL GOVERNMENTAL AND THIRD PARTY APPROVALS NECESSARY IN
CONNECTION WITH THE TRANSACTIONS SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE
AND EFFECT.


(T)   THERE SHALL NOT BE ANY PENDING OR THREATENED LITIGATION OR OTHER
PROCEEDINGS (PRIVATE OR GOVERNMENTAL) WITH RESPECT TO ANY OF THE TRANSACTIONS.


ARTICLE V


AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full, each Loan Party will, and will cause each of its Subsidiaries
to:


SECTION 5.01.           EXISTENCE; COMPLIANCE WITH LAWS AND CONTRACTUAL
OBLIGATIONS; BUSINESSES AND PROPERTIES.  (A)  DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED UNDER SECTION 6.05.


(B)   (I) DO OR CAUSE TO BE DONE ALL THINGS NECESSARY TO OBTAIN, PRESERVE,
RENEW, EXTEND AND KEEP IN FULL FORCE AND EFFECT THE RIGHTS, LICENSES, PERMITS,
FRANCHISES, AUTHORIZATIONS, PATENTS, COPYRIGHTS, TRADEMARKS AND TRADE NAMES
NECESSARY OR DESIRABLE TO THE CONDUCT OF ITS BUSINESS, (II) MAINTAIN AND OPERATE
SUCH BUSINESS IN SUBSTANTIALLY THE MANNER IN WHICH IT IS PRESENTLY CONDUCTED AND
OPERATED, (III) COMPLY WITH (A) APPLICABLE LAWS, RULES, REGULATIONS AND DECREES
AND ORDERS OF ANY GOVERNMENTAL AUTHORITY (INCLUDING ENVIRONMENTAL LAWS AND
ERISA), WHETHER NOW IN EFFECT OR HEREAFTER ENACTED AND (B) THE OBLIGATIONS,
COVENANTS AND CONDITIONS CONTAINED IN ANY MATERIAL INDENTURE, AGREEMENT OR OTHER
AGREEMENT AND (IV)  MAINTAIN AND PRESERVE ALL PROPERTY NECESSARY OR DESIRABLE TO
THE CONDUCT OF SUCH BUSINESS AND KEEP SUCH PROPERTY IN GOOD REPAIR, WORKING
ORDER AND CONDITION AND FROM TIME TO TIME MAKE, OR CAUSE TO BE MADE, ALL
REPAIRS, RENEWALS, ADDITIONS, IMPROVEMENTS AND REPLACEMENTS THERETO NECESSARY OR
DESIRABLE TO THE CONDUCT OF ITS BUSINESS.


(C)   COMPLY WITH THE OBLIGATIONS CONTAINED IN THE SECURITIES PURCHASE
AGREEMENT, DATED AS OF SEPTEMBER 8, 2006, BETWEEN THE PARENT AND THE PURCHASERS
PARTY THERETO, TO CONSUMMATE THE SALE AND PURCHASE OF THE SERIES B PREFERRED
STOCK ON THE LATTER OF (I) OCTOBER 26, 2006 AND (II) THE EARLIER OF (X) THE
FIRST DATE UPON WHICH AVISTA IS NO LONGER A LENDER HEREUNDER (WHETHER AS A

42


--------------------------------------------------------------------------------





RESULT OF PREPAYMENT, ASSIGNMENT OR OTHERWISE) OR (Y) THE SECOND DAY FOLLOWING
THE DAY IN WHICH AVISTA PROVIDES WRITTEN NOTICE TO THE PARENT OF ITS DESIRE TO
CONSUMMATE SUCH SALE AND PURCHASE OF THE SERIES B PREFERRED STOCK.


SECTION 5.02.           INSURANCE.  (A)  KEEP ITS INSURABLE PROPERTIES
ADEQUATELY INSURED AT ALL TIMES BY FINANCIALLY SOUND AND REPUTABLE INSURERS TO
SUCH EXTENT AND AGAINST SUCH RISKS, INCLUDING FIRE AND OTHER RISKS INSURED
AGAINST BY EXTENDED COVERAGE, AS IS CUSTOMARY WITH COMPANIES IN THE SAME OR
SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS.


(B)   DELIVER ORIGINAL OR CERTIFIED COPIES OF ALL SUCH POLICIES TO THE
ADMINISTRATIVE AGENT PROMPTLY UPON REQUEST THEREFOR; DELIVER TO THE
ADMINISTRATIVE AGENT, PRIOR TO THE CANCELLATION, MODIFICATION OR NONRENEWAL OF
ANY SUCH POLICY OF INSURANCE, A COPY OF A RENEWAL OR REPLACEMENT POLICY (OR
OTHER EVIDENCE OF RENEWAL OF A POLICY PREVIOUSLY DELIVERED TO THE ADMINISTRATIVE
AGENT) TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT OF PAYMENT OF THE PREMIUM THEREFOR.


SECTION 5.03.           TAXES.  PAY AND DISCHARGE PROMPTLY WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON IT OR UPON ITS
INCOME OR PROFITS OR IN RESPECT OF ITS PROPERTY, BEFORE THE SAME SHALL BECOME
DELINQUENT OR IN DEFAULT; PROVIDED, HOWEVER, THAT SUCH PAYMENT AND DISCHARGE
SHALL NOT BE REQUIRED WITH RESPECT TO ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY
SO LONG AS THE VALIDITY OR AMOUNT THEREOF IS (A)  BEING CONTESTED IN GOOD FAITH,
(B)  BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND (C)  WITH RESPECT TO
WHICH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED;


SECTION 5.04.           FINANCIAL STATEMENTS, REPORTS, ETC.  IN THE CASE OF THE
PARENT, FURNISH TO THE ADMINISTRATIVE AGENT (WHO WILL DISTRIBUTE TO EACH
LENDER):


(A)   WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE
SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
SHOWING THE FINANCIAL CONDITION OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES
AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF ITS OPERATIONS AND THE
OPERATIONS OF SUCH PERSONS DURING SUCH YEAR, TOGETHER WITH COMPARATIVE FIGURES
FOR THE IMMEDIATELY PRECEDING FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED
IN ACCORDANCE WITH GAAP, ALL AUDITED BY FITTS ROBERTS & CO., P.C. OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING AND ACCOMPANIED
BY AN OPINION OF SUCH ACCOUNTANTS (WHICH OPINION SHALL BE WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY QUALIFICATION OR
EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION AND RESULTS OF
OPERATIONS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP;


(B)   WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL
QUARTER AND THE RESULTS OF ITS OPERATIONS AND THE OPERATIONS OF SUCH PERSONS
DURING SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, AND
COMPARATIVE FIGURES FOR THE SAME PERIODS IN THE IMMEDIATELY PRECEDING FISCAL
YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS FAIRLY PRESENTING IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS

43


--------------------------------------------------------------------------------





OF OPERATIONS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES;


(C)   WITHIN 30 DAYS AFTER THE END OF EACH FISCAL MONTH IN EACH FISCAL YEAR, ITS
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOWS SHOWING THE FINANCIAL CONDITION OF THE PARENT AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE CLOSE OF SUCH FISCAL MONTH AND THE RESULTS
OF ITS OPERATIONS AND THE OPERATIONS OF SUCH PERSONS DURING SUCH FISCAL MONTH
AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, AND COMPARATIVE FIGURES FOR THE
SAME PERIODS IN THE PRECEDING FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATION OF THE PARENT AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES;


(D)   CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER PARAGRAPH (A)
OR (B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE PARENT (I) CERTIFYING
THAT NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED OR, IF SUCH AN EVENT OF DEFAULT
OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE AND EXTENT THEREOF AND ANY
CORRECTIVE ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT THERETO AND
(II) SETTING FORTH COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE LENDERS DEMONSTRATING COMPLIANCE WITH THE COVENANTS
CONTAINED IN SECTION 6.14 AND 6.15; AND CONCURRENTLY WITH ANY DELIVERY OF
FINANCIAL STATEMENTS UNDER PARAGRAPH (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING
FIRM CERTIFYING THAT SUCH ACCOUNTING FIRM DID NOT BECOME AWARE OF ANY EVENT OF
DEFAULT OR DEFAULT HAVING OCCURRED OR, IF SUCH ACCOUNTING FIRM SHALL HAVE BECOME
AWARE THAN AND EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE NATURE
THEREOF;


(E)   WITHIN 30 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR OF THE PARENT, A
DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED
CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED OPERATIONS AND
CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR AND SETTING FORTH THE
MATERIAL ASSUMPTIONS USED FOR PURPOSES OF PREPARING SUCH BUDGET) AND, PROMPTLY
WHEN AVAILABLE, ANY MATERIAL REVISIONS OF SUCH BUDGET;


(F)   PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
FILINGS AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE
PARENT OR THE BORROWER WITH THE SECURITIES AND EXCHANGE COMMISSION, OR ANY
GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF SAID
COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR DISTRIBUTED TO ITS
SHAREHOLDERS OR OTHER CREDITORS;


(G)   PROMPTLY AFTER THE REQUEST BY ANY LENDER, ALL DOCUMENTATION AND OTHER
INFORMATION THAT SUCH LENDER REASONABLY REQUESTS IN ORDER TO COMPLY WITH ITS
ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY
LAUNDERING RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT;


(H)   PROMPTLY AFTER THE RECEIPT THEREOF BY THE PARENT, BORROWER OR ANY OF ITS
SUBSIDIARIES, A COPY OF ANY “MANAGEMENT LETTER” RECEIVED BY ANY SUCH PERSON FROM
ITS CERTIFIED PUBLIC ACCOUNTANTS AND MANAGEMENT’S RESPONSE THERETO;

44


--------------------------------------------------------------------------------





(I)   CONCURRENTLY WITH THE DELIVERY OF THE CERTIFICATE DELIVERED PURSUANT TO
CLAUSE (A) ABOVE WITH RESPECT TO THE END OF A FISCAL YEAR, A CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER SETTING FORTH THE AMOUNT OF CAPITAL
EXPENDITURES DURING THE RELEVANT FISCAL YEAR AND THE BASE AMOUNT FOR THE NEXT
SUCCEEDING FISCAL YEAR; AND


(J)   PROMPTLY, FROM TIME TO TIME, SUCH OTHER INFORMATION REGARDING THE
OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE PARENT OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


SECTION 5.05.           LITIGATION AND OTHER NOTICES.  PROMPTLY UPON ANY
RESPONSIBLE OFFICER OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY BECOMING AWARE
THEREOF, FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER WRITTEN NOTICE OF
THE FOLLOWING:


(A)   (I) THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT, SPECIFYING THE
NATURE AND EXTENT THEREOF AND THE CORRECTIVE ACTION (IF ANY) TAKEN OR PROPOSED
TO BE TAKEN WITH RESPECT THERETO AND (II) THE OCCURRENCE OF ANY “DEFAULT” OR
“EVENT OF DEFAULT” UNDER THE EXISTING CREDIT AGREEMENT AND THE SUBORDINATED LOAN
AGREEMENT;


(B)   THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF
INTENTION OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING,
WHETHER AT LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY, AGAINST
THE PARENT, THE BORROWER OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND ITS SUBSIDIARIES
IN AN AGGREGATE AMOUNT EXCEEDING $500,000;


(C)   THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, HAS RESULTED IN LIABILITY OF THE PARENT, THE
BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $500,000;


(D)   THE RECEIPT BY THE PARENT, THE BORROWER, ANY SUBSIDIARY OR THE ACQUIRED
BUSINESS OF WRITTEN NOTICE OF VIOLATION OF OR POTENTIAL LIABILITY UNDER OR
PURSUANT TO ENVIRONMENTAL LAWS THAT IS REASONABLY EXPECTED TO RESULT IN THE
PARENT, THE BORROWER, ANY SUBSIDIARY OR THE ACQUIRED BUSINESS INCURRING FINES OR
PENALTIES PURSUANT TO ENVIRONMENTAL LAWS IN AMOUNTS EQUAL TO $100,000 OR OTHER
ENVIRONMENTAL LIABILITIES IN AN AGGREGATE AMOUNT EXCEEDING $500,000; AND


(E)   THE OCCURRENCE OF ANY OTHER EVENT THAT HAS RESULTED IN, OR COULD
REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


SECTION 5.06.           MAINTAINING RECORDS; ACCESS TO PROPERTIES AND
INSPECTIONS; MAINTENANCE OF RATINGS.  (A)  KEEP PROPER BOOKS OF RECORD AND
ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP ARE
MADE.  PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR ANY
LENDER TO VISIT AND INSPECT THE FINANCIAL RECORDS AND THE PROPERTIES OF THE
PARENT, THE BORROWER OR THE SUBSIDIARIES UPON REASONABLE TIMES AND AS OFTEN AS
REASONABLY REQUESTED, AND TO MAKE EXTRACTS FROM AND COPIES OF SUCH FINANCIAL
RECORDS AND PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE AGENT OR
ANY LENDER TO DISCUSS THE AFFAIRS, FINANCES AND CONDITION OF SUCH PERSON WITH
THE OFFICERS THEREOF AND INDEPENDENT ACCOUNTANTS THEREFOR.

45


--------------------------------------------------------------------------------



SECTION 5.07.           ADDITIONAL GUARANTORS.  WITH RESPECT TO ANY SUBSIDIARY
CREATED OR ACQUIRED AFTER THE CLOSING DATE, PROMPTLY (AND IN ANY EVENT WITHIN 30
DAYS AFTER SUCH PERSON BECOMES A SUBSIDIARY), CAUSE SUCH SUBSIDIARY TO EXECUTED
A JOINDER AGREEMENT OR SUCH COMPARABLE DOCUMENTATION TO BECOME A SUBSIDIARY
GUARANTOR.


SECTION 5.08.           USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS, TOGETHER
WITH THE LOANS UNDER THE SUBORDINATED LOAN AGREEMENT, SHALL BE USED SOLELY TO
PAY THE CASH PURCHASE PRICE OF THE ACQUISITION, TO REPAY THE EXISTING DEBT AND
THE TERM LOAN FACILITY UNDER THE EXISTING CREDIT AGREEMENT AND TO PAY RELATED
FEES AND EXPENSES.


ARTICLE VI

NEGATIVE COVENANTS


EACH LOAN PARTY COVENANTS AND AGREES THAT, UNTIL THE COMMITMENTS HAVE BEEN
TERMINATED AND THE PRINCIPAL OF AND INTEREST ON EACH LOAN, ALL FEES AND ALL
OTHER EXPENSES OR AMOUNTS PAYABLE UNDER ANY LOAN DOCUMENT HAVE BEEN PAID IN
FULL, EACH LOAN PARTY WILL NOT, NOR WILL IT CAUSE OR PERMIT ANY OF ITS
SUBSIDIARIES TO:


SECTION 6.01.           INDEBTEDNESS.  INCUR, CREATE, ASSUME OR PERMIT TO EXIST
ANY INDEBTEDNESS, EXCEPT:

(A)  INDEBTEDNESS EXISTING ON THE CLOSING DATE AND SET FORTH IN SCHEDULE 6.01
AND ANY PERMITTED REFINANCING THEREOF;

(B)  INDEBTEDNESS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS;

(C)  INDEBTEDNESS IN RESPECT OF LOANS MADE UNDER THE SUBORDINATED LOAN AGREEMENT
IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $55,000,000 PLUS THE AMOUNT OF
ALL ADDITIONAL AMOUNTS PAID IN KIND FROM TIME TO TIME IN ACCORDANCE WITH THE
TERMS THEREOF AND ANY REFINANCING, SUBSTITUTION, EXTENSION, REPLACEMENT OR
RESTRUCTURING OF THE FOREGOING THAT IS NOT PROHIBITED BY THE TERMS HEREOF;

(D)  INTERCOMPANY INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES TO EXTENT
PERMITTED BY SECTION 6.04;

(E)  INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE THE
ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY ASSET, AND ANY PERMITTED
REFINANCING THEREOF; PROVIDED, THAT (I) SUCH INDEBTEDNESS (OTHER THAN PERMITTED
REFINANCING) IS INCURRED IN ONE OR MORE SEPARATE TRANSACTIONS PRIOR TO OR WITHIN
90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR
IMPROVEMENT AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY
THIS SECTION 6.01(E), WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL
CAPITAL LEASE OBLIGATIONS INCURRED PURSUANT TO SECTION 6.01(F), SHALL NOT EXCEED
$2,000,000 AT ANY TIME OUTSTANDING; PROVIDED FURTHER THAT, THE AGGREGATE AMOUNT
OF SUCH INDEBTEDNESS, TOGETHER WITH ALL INDEBTEDNESS INCURRED UNDER SECTIONS
6.01(F) AND (H) SHALL NOT EXCEED $12,000,000;

46


--------------------------------------------------------------------------------




(F)  CAPITAL LEASE OBLIGATIONS IN AN AGGREGATE PRINCIPAL AMOUNT, WHEN COMBINED
WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS INCURRED PURSUANT TO
SECTIONS 6.01(E), NOT IN EXCESS OF $2,000,000 AT ANY TIME OUTSTANDING; PROVIDED
FURTHER THAT, THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS, TOGETHER WITH ALL
INDEBTEDNESS INCURRED UNDER SECTIONS 6.01(E) AND (H) SHALL NOT EXCEED
$12,000,000;

(G)  INDEBTEDNESS OF (I) ANY PERSON THAT BECOMES A GUARANTOR AFTER THE CLOSING
DATE PURSUANT TO A PERMITTED ACQUISITION OR (II) THE BORROWER AND THE GUARANTORS
ASSUMED IN CONNECTION WITH ANY PERMITTED ACQUISITION (SO LONG AS SUCH
INDEBTEDNESS IS NOT INCURRED IN CONTEMPLATION OF SUCH PERMITTED ACQUISITION) AND
ANY PERMITTED REFINANCING IN RESPECT OF THE FOREGOING; PROVIDED, THAT (I) SUCH
INDEBTEDNESS IS UNSECURED, (II) BOTH IMMEDIATELY PRIOR AND AFTER GIVING EFFECT
THERETO, (1) NO DEFAULT SHALL EXIST OR RESULT THEREFROM AND (2) THE BORROWER AND
ITS SUBSIDIARIES WILL BE IN PRO FORMA COMPLIANCE WITH THE COVENANTS SET FORTH IN
SECTION 6.14 AND 6.15;

(H)  INDEBTEDNESS UNDER THE EXISTING CREDIT DOCUMENTS AND ANY PERMITTED
REFINANCING THEREOF; PROVIDED THAT, THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS,
TOGETHER WITH ALL INDEBTEDNESS INCURRED UNDER SECTIONS 6.01(E) AND (F) SHALL NOT
EXCEED $12,000,000;

(I)  HEDGING AGREEMENTS PERMITTED PURSUANT TO SECTION 6.04(D);

(J)  GUARANTEES BY THE BORROWER OR ANY OF THEIR SUBSIDIARIES OF INDEBTEDNESS OF
THE BORROWER OR ANY OTHER SUBSIDIARY OTHERWISE PERMITTED HEREUNDER; PROVIDED,
THAT (X) NO GUARANTEE BY ANY SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE
PERMITTED UNLESS SUCH SUBSIDIARY SHALL HAVE ALSO PROVIDED A GUARANTEE OF THE
OBLIGATIONS SUBSTANTIALLY ON THE TERMS TO THE LENDERS AND (Y) IF THE
INDEBTEDNESS BEING GUARANTEED IS SUBORDINATED TO THE OBLIGATIONS, SUCH GUARANTEE
SHALL BE SUBORDINATED TO THE GUARANTEE OF THE OBLIGATIONS ON TERMS AT LEAST AS
FAVORABLE TO THE LENDERS AS THOSE CONTAINED IN THE SUBORDINATION OF SUCH
INDEBTEDNESS;

(K)  CASH MANAGEMENT OBLIGATIONS AND INDEBTEDNESS INCURRED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN RESPECT OF NETTING SERVICES, OVERDRAFT PROTECTIONS
AND SIMILAR ARRANGEMENTS IN EACH CASE IN CONNECTION WITH CASH MANAGEMENT AND
DEPOSIT ACCOUNTS; AND

(L)  OBLIGATIONS IN RESPECT OF SURETY, STAY, CUSTOMS AND APPEAL BONDS,
PERFORMANCE BONDS, PERFORMANCE AND COMPLETION GUARANTEES AND OTHER OBLIGATIONS
OF A LIKE NATURE PROVIDED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS.


SECTION 6.02.           LIENS.  CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
LIEN ON ANY PROPERTY OR ANY INCOME OR REVENUES OR RIGHTS IN RESPECT OF ANY
THEREOF NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:

(A)  LIENS ON PROPERTY OF THE BORROWER AND THE SUBSIDIARIES EXISTING ON THE
CLOSING DATE AND SET FORTH IN SCHEDULE 6.02; PROVIDED THAT (I) THE LIEN DOES NOT
EXTEND TO ANY ADDITIONAL PROPERTY; AND (II) THE MODIFICATION, REFINANCING,
EXTENSION, RENEWAL AND

47


--------------------------------------------------------------------------------




REPLACEMENT THEREOF OF THE OBLIGATIONS SECURED OR BENEFITED BY SUCH LIENS (IF
SUCH OBLIGATIONS CONSTITUTE INDEBTEDNESS) IS PERMITTED BY SECTION 6.01;

(B)  LIENS SECURING THE OBLIGATIONS OF THE PARENT AND ITS SUBSIDIARIES UNDER THE
EXISTING CREDIT DOCUMENTS;

(C)  ANY LIEN EXISTING ON ANY PROPERTY ACQUIRED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES AFTER THE CLOSING DATE (IF SUCH LIEN EXISTED PRIOR TO THE
ACQUISITION OF SUCH ASSET) OR EXISTING ON ANY PROPERTY OR ASSETS OF ANY PERSON
THAT BECOMES A SUBSIDIARY AFTER THE CLOSING DATE PRIOR TO THE TIME SUCH PERSON
BECOMES A SUBSIDIARY, AS THE CASE MAY BE AND ANY MODIFICATION, REFINANCING,
EXTENSION, RENEWAL AND REPLACEMENT THEREOF; PROVIDED, THAT (I) SUCH LIEN IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH
PERSON BECOMING A SUBSIDIARY, (II) SUCH LIEN DOES NOT APPLY TO ANY OTHER
PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY AND (III) THE INDEBTEDNESS
SECURED THEREBY IS PERMITTED BY SECTION 6.01;

(D)  LIENS FOR TAXES NOT YET DUE AND PAYABLE SO LONG AS ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED OR, TO THE EXTENT SUCH TAXES ARE DUE
AND PAYABLE, THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED FOR WHICH ADEQUATE RESERVES IN
ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED;

(E)  CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S,
LANDLORDS, CONSTRUCTION CONTRACTORS OR OTHER LIKE LIENS ARISING IN THE ORDINARY
COURSE OF BUSINESS PROVIDED THAT SUCH LIENS ARE FOR AMOUNTS NOT YET DUE AND
PAYABLE OR DELINQUENT SO LONG AS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE
BEEN ESTABLISHED OR, TO THE EXTENT SUCH AMOUNTS ARE SO DUE AND PAYABLE, SUCH
AMOUNTS ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH
ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED;

(F)  LIENS INCURRED IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE WITH
WORKMEN’S COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LAWS OR
REGULATIONS; PROVIDED THAT SUCH LIENS ARE FOR AMOUNTS NOT YET DUE AND PAYABLE OR
DELINQUENT SO LONG AS ADEQUATE RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN
ESTABLISHED OR, TO THE EXTENT SUCH AMOUNTS ARE SO DUE AND PAYABLE, SUCH AMOUNTS
ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS FOR WHICH ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP HAVE BEEN ESTABLISHED;

(G)  DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER THAN
INDEBTEDNESS FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY, STAY,
CUSTOMS AND APPEAL BONDS, PERFORMANCE BONDS, PERFORMANCE AND COMPLETION
GUARANTEES AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY
COURSE OF BUSINESS;

(H)  ZONING RESTRICTIONS, EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS ON USE OF REAL
PROPERTY AND OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF
BUSINESS WHICH, IN THE AGGREGATE, ARE NOT SUBSTANTIAL IN AMOUNT AND DO NOT
MATERIALLY DETRACT FROM

48


--------------------------------------------------------------------------------




THE VALUE OF THE PROPERTY SUBJECT THERETO OR INTERFERE WITH THE ORDINARY CONDUCT
OF THE BUSINESS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

(I)  PURCHASE MONEY SECURITY INTERESTS IN PROPERTY ACQUIRED (OR, IN THE CASE OF
IMPROVEMENTS, CONSTRUCTED) BY THE BORROWER OR ANY SUBSIDIARY; PROVIDED, THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY SECTION 6.01(E),
(II) SUCH SECURITY INTERESTS ARE INCURRED, AND THE INDEBTEDNESS SECURED THEREBY
IS CREATED, WITHIN 90 DAYS AFTER SUCH ACQUISITION (OR CONSTRUCTION), AND
(III) SUCH SECURITY INTERESTS APPLY ONLY TO THE PROPERTY ACQUIRED AND NOT TO ANY
OTHER PROPERTY OR ASSETS OF THE BORROWER OR ANY SUBSIDIARY;

(J)  JUDGMENT LIENS SECURING JUDGMENTS NOT CONSTITUTING AN EVENT OF DEFAULT
UNDER ARTICLE VII;

(K)  ANY INTEREST OR TITLE OF A LESSOR OR SUBLESSOR UNDER ANY LEASE ENTERED INTO
BY THE BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS
AND COVERING ONLY THE ASSETS SO LEASED AND ANY LIENS OF SUCH LESSOR’S OR
SUBLESSOR’S INTEREST OR TITLE;

(L)  LIENS (I) ON CASH DEPOSITS AND OTHER FUNDS MAINTAINED WITH A DEPOSITARY
INSTITUTION, IN EACH CASE ARISING IN THE ORDINARY COURSE OF BUSINESS BY VIRTUE
OF ANY STATUTORY OR COMMON LAW PROVISION RELATING TO BANKER’S LIENS,
(II) ATTACHING TO COMMODITY TRADING ACCOUNTS OR OTHER BROKERAGE ACCOUNTS
INCURRED IN THE ORDINARY COURSE OF BUSINESS, (III) IN FAVOR OF A BANKING
INSTITUTION ARISING AS A MATTER OF LAW ENCUMBERING DEPOSITS (INCLUDING THE RIGHT
OF SET-OFF) AND WHICH ARE WITHIN THE GENERAL PARAMETERS CUSTOMARY IN THE BANKING
INDUSTRY, (IV) RELATING TO A POOLED DEPOSIT OR SWEEP ACCOUNTS OF THE BORROWER OR
ANY OF ITS SUBSIDIARIES TO PERMIT SATISFACTION OF OVERDRAFT OR SIMILAR
OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF BUSINESS OF SUCH PERSON OR (V)
RELATING TO PURCHASE ORDERS AND OTHER SIMILAR AGREEMENTS ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS; PROVIDED THAT SUCH LIENS ARE NON-CONSENSUAL AND
ARISE BY OPERATION OF LAW;

(M)  LEASES OR SUBLEASES GRANTED TO ANY OTHER PERSON IN THE ORDINARY COURSE OF
BUSINESS;

(N)  LIENS ARISING FROM PRECAUTIONARY UCC FINANCING STATEMENT FILINGS (OR
SIMILAR FILINGS UNDER APPLICABLE LAW) REGARDING LEASES ENTERED INTO BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; AND

(O)  OTHER LIENS SECURING INDEBTEDNESS OR OTHER OBLIGATIONS OUTSTANDING IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $500,000.


SECTION 6.03.           SALE AND LEASE-BACK TRANSACTIONS.  ENTER INTO ANY
ARRANGEMENT, DIRECTLY OR INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR
TRANSFER ANY PROPERTY, REAL OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR
OTHER PROPERTY WHICH IT INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR
PURPOSES AS THE PROPERTY BEING SOLD OR TRANSFERRED UNLESS (A) THE SALE OR
TRANSFER OF SUCH PROPERTY IS PERMITTED BY SECTION 6.05 AND (B) ANY CAPITAL LEASE
OBLIGATIONS, GUARANTEES OR LIENS ARISING IN CONNECTION THEREWITH ARE PERMITTED
BY SECTIONS 6.01 AND 6.02, AS APPLICABLE.

49


--------------------------------------------------------------------------------





SECTION 6.04.           INVESTMENTS, LOANS AND ADVANCES.  PURCHASE, HOLD OR
ACQUIRE ANY EQUITY INTERESTS OR EVIDENCES OF INDEBTEDNESS OF, MAKE OR PERMIT TO
EXIST ANY LOANS OR ADVANCES TO, OR MAKE OR PERMIT TO EXIST ANY INVESTMENT IN ANY
OTHER PERSON, OR PURCHASE OR OTHERWISE ACQUIRE ALL OR SUBSTANTIALLY ALL THE
ASSETS OR BUSINESS OF ANY OTHER PERSON OR ASSETS CONSTITUTING A BUSINESS UNIT,
LINE OF BUSINESS OR DIVISION OF ANOTHER PERSON (COLLECTIVELY, AN “INVESTMENT”),
EXCEPT:

(A) (I)  INVESTMENTS BY BORROWER AND ANY SUBSIDIARY IN ANY DOMESTIC SUBSIDIARY
OF THE BORROWER SHALL NOT EXCEED $2,000,000 AT ANY TIME OUTSTANDING AND (II)
INVESTMENTS BY BORROWER AND ANY SUBSIDIARY IN FOREIGN SUBSIDIARIES OF THE
BORROWER NOT TO EXCEED $500,000;

(B)  INVESTMENT IN ASSETS THAT WERE PERMITTED INVESTMENTS AT THE TIME MADE;

(C)  INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION
OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS OR OTHER DISPUTES WITH, ANY PERSON, IN
EACH CASE IN THE ORDINARY COURSE OF BUSINESS AND UPON FORECLOSURE WITH RESPECT
TO ANY SECURED INVESTMENT OR OTHER TRANSFER OF TITLE WITH RESPECT TO ANY SECURED
INVESTMENT;

(D)  THE BORROWER AND THE SUBSIDIARIES MAY ENTER INTO HEDGING AGREEMENTS THAT
ARE NOT SPECULATIVE IN NATURE AND ARE ENTERED INTO TO HEDGE OR MITIGATE RISKS TO
WHICH THE BORROWER OR A SUBSIDIARY IS EXPOSED IN THE CONDUCT OF ITS BUSINESS;

(E)  PERMITTED ACQUISITIONS;

(F)  INVESTMENTS EXISTING OR CONTEMPLATED ON THE DATE HEREOF AND SET FORTH ON
SCHEDULE 6.04 AND ANY MODIFICATION, REPLACEMENT, RENEWAL OR EXTENSION THEREOF;
PROVIDED, THAT THE AMOUNT OF THE ORIGINAL INVESTMENT IS NOT INCREASED EXCEPT BY
THE TERMS OF SUCH INVESTMENT OR AS OTHERWISE PERMITTED BY THIS SECTION 6.04;

(G)  INVESTMENTS IN THE ORDINARY COURSE CONSISTING OF ENDORSEMENTS FOR
COLLECTION OR DEPOSIT;

(H)  THE ACQUISITION; AND

(I)  ADDITIONAL INVESTMENTS NOT TO EXCEED $500,000 AT ANY TIME OUTSTANDING.


SECTION 6.05.           MERGERS, CONSOLIDATIONS, AND SALES OF ASSETS.  (A)  
WIND UP, LIQUIDATE OR DISSOLVE ITS AFFAIRS OR MERGE INTO OR CONSOLIDATE WITH ANY
OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT,
EXCEPT ANY SUBSIDIARY MAY MERGE OR CONSOLIDATE INTO (A) THE BORROWER IN A
TRANSACTION IN WHICH THE BORROWER IS THE SURVIVING CORPORATION OR (B) ANY
SUBSIDIARY GUARANTOR SO LONG AS SUCH SUBSIDIARY GUARANTOR IS THE SURVIVING
CORPORATION.


(B)   MAKE ANY ASSET SALE EXCEPT:

(I)  ASSET SALES OF OBSOLETE, USED, SURPLUS OR WORN OUT PROPERTY, WHETHER NOW
OWNED OR HEREAFTER ACQUIRED, OR OF PROPERTY NO LONGER USED OR USEFUL IN THE

50


--------------------------------------------------------------------------------




CONDUCT OF BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, IN EACH CASE IN THE
ORDINARY COURSE OF BUSINESS;

(II)  ASSET SALES OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

(III)  ASSET SALES BY THE BORROWER OR ANY OF ITS SUBSIDIARIES TO THE BORROWER OR
ANY OF ITS SUBSIDIARIES (IN EACH CASE INCLUDING ANY SUCH ASSET SALES EFFECTED
PURSUANT TO A MERGER, LIQUIDATION OR DISSOLUTION); PROVIDED, THAT IF THE
TRANSFEROR OF SUCH PROPERTY IS A LOAN PARTY (X) THE TRANSFEREE THEREOF MUST
EITHER BE THE BORROWER OR A SUBSIDIARY GUARANTOR OR (Y) TO THE EXTENT SUCH
TRANSACTION CONSTITUTES AN INVESTMENT, SUCH TRANSACTION IS PERMITTED UNDER
SECTION 6.04;

(IV)  ASSET SALES OF PERMITTED INVESTMENTS;

(V)  LEASES OR SUBLEASES OF PROPERTY IN THE ORDINARY COURSE OF BUSINESS AND
WHICH DO NOT MATERIALLY INTERFERE WITH THE BUSINESS OF THE BORROWER AND THE
SUBSIDIARIES; AND

(VI)  ASSET SALES IN THE ORDINARY COURSE OF BUSINESS CONSISTING OF THE
ABANDONMENT OF INTELLECTUAL PROPERTY RIGHTS WHICH, IN THE REASONABLE GOOD FAITH
DETERMINATION OF THE BORROWER, ARE NOT MATERIAL TO THE CONDUCT OF THE BUSINESS
OF THE BORROWER AND THE SUBSIDIARIES.


SECTION 6.06.           RESTRICTED PAYMENTS; RESTRICTIVE AGREEMENTS.  (A) 
DECLARE OR MAKE, OR AGREE TO DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO
EXCEPT:

(I)  ANY SUBSIDIARY MAY DECLARE AND MAKE RESTRICTED PAYMENTS RATABLY TO ITS
EQUITY HOLDERS;

(II)  THE BORROWER AND ITS SUBSIDIARIES MAY DECLARE AND MAKE RESTRICTED PAYMENTS
PAYABLE SOLELY IN THE EQUITY INTERESTS OF SUCH PERSON;

(III)  ON THE CLOSING DATE, THE PARENT AND ITS SUBSIDIARIES MAY CONSUMMATE THE
TRANSACTION;

(IV)  TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, THE BORROWER AND ITS
SUBSIDIARIES MAY ENTER INTO TRANSACTIONS EXPRESSLY PERMITTED BY SECTION 6.05 OR
6.07; AND

(V)  REPURCHASES OF EQUITY INTERESTS OF THE BORROWER DEEMED TO OCCUR UPON
EXERCISE OF STOCK OPTIONS OR WARRANTS IF SUCH EQUITY INTERESTS REPRESENT A
PORTION OF THE EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS;


(B)   ENTER INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT
THAT PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON:

(I)   THE ABILITY OF THE BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT
TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY OR ASSETS TO SECURE THE OBLIGATIONS,
OR

51


--------------------------------------------------------------------------------




(II)  THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH
RESPECT TO ANY OF ITS EQUITY INTERESTS OR TO MAKE OR REPAY LOANS OR ADVANCES TO
THE BORROWER OR ANY OTHER SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE
BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED, THAT

(A)          the foregoing shall not apply to

(1)           restrictions and conditions imposed by law or by the Existing
Credit Agreement, any Loan Document or the Subordinated Loan Agreement,

(2)           customary restrictions and conditions contained in agreements
relating to an Asset Sale of a Subsidiary or any property pending such sale,
provided such restrictions and conditions apply only to the Subsidiary or
property that is to be sold,

(3)           restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, and

(B)           clause (i) of the foregoing shall not apply to customary
provisions in leases, subleases, licenses, sublicenses and other contracts
restricting the assignment thereof.


SECTION 6.07.           TRANSACTIONS WITH AFFILIATES.  EXCEPT FOR TRANSACTIONS
BY OR AMONG LOAN PARTIES, SELL OR TRANSFER ANY PROPERTY OR ASSETS TO, OR
PURCHASE OR ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY
OTHER TRANSACTIONS WITH, ANY OF ITS AFFILIATES, EXCEPT:

(A)  THE BORROWER OR ANY SUBSIDIARY MAY ENGAGE IN ANY OF THE FOREGOING
TRANSACTIONS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE
BORROWER OR SUCH SUBSIDIARY THAT COULD BE OBTAINED ON AN ARM’S-LENGTH
TRANSACTION WITH A PERSON OTHER THAN AN AFFILIATE;

(B)  RESTRICTED PAYMENTS MAY BE MADE TO THE EXTENT PROVIDED BY SECTION 6.06; AND

(C)  INVESTMENTS MAY BE MADE TO THE EXTENT PROVIDED BY SECTION 6.04.


SECTION 6.08.           CHANGE IN NATURE OF BUSINESS.  ENGAGE AT ANY TIME IN ANY
BUSINESS OR BUSINESS ACTIVITY OTHER THAN THE BUSINESS CONDUCTED BY IT ON THE
CLOSING DATE (AFTER GIVING EFFECT TO THE TRANSACTIONS) AND BUSINESS ACTIVITIES
REASONABLY INCIDENTAL, ANCILLARY OR RELATED THERETO.


SECTION 6.09.           OTHER INDEBTEDNESS AND AGREEMENTS.  (A)  PERMIT ANY
WAIVER, SUPPLEMENT, MODIFICATION, AMENDMENT, TERMINATION, RELEASE, REFINANCING
OR REFUNDING OF ANY RELATED DOCUMENT (EXCEPT FOR MODIFICATIONS TO THE TERMS OF
THE SUBORDINATED DEBT (OR ANY INDENTURE OR AGREEMENT IN CONNECTION THEREWITH))
PERMITTED UNDER SECTION 6.09(B) AND EXCEPT TO THE EXTENT SUCH WAIVER,
SUPPLEMENT, MODIFICATION, AMENDMENT, TERMINATION, RELEASE, REFINANCING

52


--------------------------------------------------------------------------------





OR REFUNDING DO NOT MATERIALLY AFFECT THE RIGHTS AND PRIVILEGES OF THE BORROWER
OR ANY SUBSIDIARY UNDER SUCH RELATED DOCUMENT AND THAT DO NOT MATERIALLY AFFECT
THE INTERESTS OF THE LENDERS UNDER THE LOAN DOCUMENTS).


(B)   CHANGE OR AMEND THE TERMS OF THE SUBORDINATED DEBT (OR ANY INDENTURE OR
AGREEMENT OR OTHER MATERIAL DOCUMENT ENTERED INTO IN CONNECTION THEREWITH) IF
THE EFFECT OF SUCH AMENDMENT IS TO (A) INCREASE THE INTEREST RATE ON THE
SUBORDINATED DEBT, (B) CHANGE THE DATES UPON WHICH PAYMENTS OF PRINCIPAL OR
INTEREST ARE DUE ON THE SUBORDINATED DEBT OTHER THAN TO EXTEND SUCH DATES, (C)
CHANGE ANY DEFAULT OR EVENT OF DEFAULT OTHER THAN TO DELETE OR MAKE LESS
RESTRICTIVE ANY DEFAULT PROVISION THEREIN, OR ADD ANY COVENANT WITH RESPECT TO
THE SUBORDINATED DEBT, (D) CHANGE THE SUBORDINATION PROVISIONS OF THE
SUBORDINATED DEBT, (E) CHANGE THE REDEMPTION OR PREPAYMENT PROVISIONS OF THE
SUBORDINATED DEBT OTHER THAN TO EXTEND THE DATES THEREFOR OR TO REDUCE THE
PREMIUMS PAYABLE IN CONNECTION THEREWITH OR (F) CHANGE OR AMEND ANY OTHER TERM
IF SUCH CHANGE OR AMENDMENT WOULD MATERIALLY INCREASE THE OBLIGATIONS OF THE
OBLIGOR OR CONFER ADDITIONAL MATERIAL RIGHTS TO THE HOLDER OF THE SUBORDINATED
DEBT IN A MANNER ADVERSE TO THE LENDERS.


(C)   (I)  EXCEPT FOR REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST AS
AND WHEN DUE (TO THE EXTENT NOT PROHIBITED BY APPLICABLE SUBORDINATION
PROVISIONS), MAKE ANY DISTRIBUTION, WHETHER IN CASH, PROPERTY, SECURITIES OR A
COMBINATION THEREOF, IN RESPECT OF, OR PAY, OR OFFER OR COMMIT TO PAY, OR
DIRECTLY OR INDIRECTLY REDEEM, REPURCHASE, RETIRE OR OTHERWISE ACQUIRE FOR
CONSIDERATION, OR SET APART ANY SUM FOR THE AFORESAID PURPOSES, THE SUBORDINATED
DEBT (OTHER THAN WITH THE PROCEEDS OF ANY PERMITTED REFINANCING OF THE FOREGOING
OR THE CONVERSION OF THE SUBORDINATED DEBT TO EQUITY INTERESTS).


(D)   CHANGE ITS CAPITAL STRUCTURE (INCLUDING IN THE TERMS OF ITS OUTSTANDING
EQUITY INTERESTS) OR OTHERWISE AMEND ITS CONSTITUENT DOCUMENTS, EXCEPT FOR
CHANGES AND AMENDMENTS THAT DO NOT MATERIALLY AFFECT THE RIGHTS AND PRIVILEGES
OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER AND DO NOT MATERIALLY AFFECT
THE INTERESTS OF THE LENDERS UNDER THE LOAN DOCUMENTS.


SECTION 6.10.           SUBSIDIARIES.  DIRECTLY OR INDIRECTLY, ESTABLISH, CREATE
OR ACQUIRE ANY NEW SUBSIDIARY, EXCEPT IN CONNECTION WITH A PERMITTED
ACQUISITION.


SECTION 6.11.           PARTNERSHIP, ETC.  BECOME A GENERAL PARTNER IN ANY
LIMITED PARTNERSHIP OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO EXCEPT THROUGH A
SPECIAL PURPOSE ENTITY.


SECTION 6.12.           ACCOUNTING CHANGES; FISCAL YEAR.  CHANGE ITS (A)
ACCOUNTING TREATMENT AND REPORTING PRACTICES OR TAX REPORTING TREATMENT, EXCEPT
AS REQUIRED BY GAAP AND DISCLOSED TO THE LENDERS AND THE ADMINISTRATIVE AGENT OR
(B) FISCAL YEAR.


SECTION 6.13.           CAPITAL EXPENDITURES.  PERMIT THE AGGREGATE AMOUNT OF
CAPITAL EXPENDITURES MADE BY THE PARENT AND ITS SUBSIDIARIES IN ANY FISCAL YEAR
SET FORTH BELOW TO EXCEED THE AMOUNT SET FORTH BELOW FOR SUCH FISCAL YEAR:

Fiscal Year

 

Amount

 

 

 

 

 

2006

 

$

25,000,000

 

 

 

 

 

2007 until Maturity

 

$

25,000,000

 

 

53


--------------------------------------------------------------------------------





SECTION 6.14.           NET WORTH.  MAINTAIN AT ALL TIMES A NET WORTH IN AN
AMOUNT NOT LESS THAN $30,000,000.


SECTION 6.15.           FIXED CHARGE COVERAGE RATIO.  CAUSE TO BE MAINTAINED AS
OF THE END OF EACH TEST PERIOD, A FIXED CHARGE COVERAGE RATIO OF NOT LESS THAN
1.10 TO 1.0.


SECTION 6.16.           LEVERAGE RATIO.  MAINTAIN AS AT THE LAST DAY OF EACH
TEST PERIOD A LEVERAGE RATIO OF NOT MORE THAN 3.25:1.00.


ARTICLE VII


EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(A)  ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE IN ANY LOAN DOCUMENT OR
ANY REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION CONTAINED IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER INSTRUMENT FURNISHED PURSUANT TO ANY
LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL
RESPECT WHEN SO MADE, DEEMED MADE OR FURNISHED;

(B)  DEFAULT SHALL BE MADE IN THE PAYMENT OF ANY PRINCIPAL OF ANY LOAN WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT
A DATE FIXED FOR PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;

(C)  DEFAULT SHALL BE MADE IN THE PAYMENT OF INTEREST ON ANY LOAN OR ANY FEE OR
OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN (B) ABOVE) DUE UNDER ANY LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH DEFAULT
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;

(D)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY THE PARENT,
THE BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED
IN SECTION 5.01(A), 5.04, 5.05 OR 5.07 OR IN ARTICLE VI;

(E)  DEFAULT SHALL BE MADE IN THE DUE OBSERVANCE OR PERFORMANCE BY THE PARENT,
BORROWER OR ANY SUBSIDIARY OF ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN CLAUSE (B), (C) OR (D) ABOVE)
AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER THE
EARLIER OF (I) WRITTEN NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT TO THE
BORROWER OR (II) THE BORROWER’S KNOWLEDGE OF SUCH DEFAULT;

(F)  (I) THE PARENT, THE BORROWER OR ANY SUBSIDIARY SHALL FAIL TO PAY ANY
PRINCIPAL OR INTEREST, REGARDLESS OF AMOUNT, DUE IN RESPECT OF ANY MATERIAL
INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE (AFTER GIVING
EFFECT TO AN APPLICABLE GRACE PERIOD), OR (II) ANY OTHER EVENT OR CONDITION
OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS
SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR WITHOUT

54


--------------------------------------------------------------------------------




THE GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH) THE HOLDER OR HOLDERS OF SUCH
MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE
ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED, THAT CLAUSE (II) SHALL NOT APPLY TO SECURED MATERIAL INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH MATERIAL INDEBTEDNESS;

(G)  AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED IN A COURT OF COMPETENT JURISDICTION SEEKING (I) RELIEF IN
RESPECT OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY, OR OF A SUBSTANTIAL PART
OF THE PROPERTY OR ASSETS OF THE PARENT, THE BORROWER OR A SUBSIDIARY, UNDER
TITLE 11 OF THE UNITED STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR
ANY OTHER FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW, (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN,
SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE PARENT, THE BORROWER OR
ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY OR ASSETS OF THE
PARENT, THE BORROWER OR A SUBSIDIARY OR (III) THE WINDING-UP OR LIQUIDATION OF
THE PARENT, THE BORROWER OR ANY SUBSIDIARY; AND SUCH PROCEEDING OR PETITION
SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR
ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

(H)  THE PARENT, THE BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE
ANY PROCEEDING OR FILE ANY PETITION SEEKING RELIEF UNDER TITLE 11 OF THE UNITED
STATES CODE, AS NOW CONSTITUTED OR HEREAFTER AMENDED, OR ANY OTHER FEDERAL,
STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW,
(II) CONSENT TO THE INSTITUTION OF ANY PROCEEDING OR THE FILING OF ANY PETITION
DESCRIBED IN (G) ABOVE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR
THE PARENT, THE BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE
PROPERTY OR ASSETS OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(VI) BECOME UNABLE, ADMIT IN WRITING ITS GENERAL INABILITY OR FAIL GENERALLY TO
PAY ITS DEBTS AS THEY BECOME DUE OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF
EFFECTING ANY OF THE FOREGOING;

(I)  ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT
EXCEEDING $1,000,000 (EXCEPT TO THE EXTENT FULLY COVERED BY INSURANCE PURSUANT
TO WHICH THE INSURER HAS ACCEPTED LIABILITY THEREFORE IN WRITING) SHALL BE
RENDERED AGAINST THE PARENT, THE BORROWER, ANY SUBSIDIARY OR ANY COMBINATION
THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE
DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL
BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO LEVY UPON ASSETS OR PROPERTIES OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;

(J)  AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH ALL OTHER
ERISA EVENTS, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT,
THE BORROWER AND ITS ERISA AFFILIATES IN AN AGGREGATE AMOUNT EXCEEDING
$1,000,000;

(K)  ANY GUARANTEE FOR ANY REASON SHALL CEASE TO BE IN FULL FORCE AND EFFECT
(OTHER THAN IN ACCORDANCE WITH ITS TERMS), OR ANY GUARANTOR SHALL DENY IN
WRITING THAT IT HAS ANY

55


--------------------------------------------------------------------------------




FURTHER LIABILITY (OTHER THAN AS A RESULT OF THE DISCHARGE OF SUCH GUARANTOR IN
ACCORDANCE WITH THE TERMS OF THE LOAN DOCUMENTS);

(L)  ANY LOAN DOCUMENT OR ANY MATERIAL PROVISIONS THEREOF SHALL AT ANY TIME AND
FOR ANY REASON CASE TO BE VALID AND BINDING ON THE BORROWER OR ANY GUARANTOR, OR
ANY THE BORROWER OR ANY GUARANTOR SHALL SO CLAIM IN WRITING TO ANY LENDER;

(M)  ANY CHANGE IN CONTROL SHALL OCCUR; OR

(N)  THE BORROWER OR ANY GUARANTOR OR ANY CREDITOR OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL FAIL TO COMPLY WITH THE TERMS OF ANY SUBORDINATION OR
INTERCREDITOR AGREEMENT OR ANY SUBORDINATION PROVISIONS OF ANY NOTE OR OTHER
DOCUMENT RUNNING TO THE BENEFIT OF THE LENDERS, OR IF SUCH DOCUMENT BECOMES NULL
AND VOID OR ANY PARTY DENIES FURTHER LIABILITY UNDER ANY SUCH DOCUMENT OR
PROVIDES NOTICE TO THAT EFFECT;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Parent, the Borrower described in paragraph (g) or (h)
above, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.


ARTICLE VIII


GUARANTEE

SECTION 8.01.           The Guarantee.  The Guarantors hereby jointly and
severally guarantee, as a primary obligor and not as a surety to each Lender and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of the
Title 11 of the United States Code after any bankruptcy or insolvency petition
under Title 11 of the United States Code) on the Loans made by the Lenders to,
and the promissory notes held by each Lender of, Borrower, and all other
Obligations from time to time owing to the Lenders by any Loan Party under any
Loan Document, in each case strictly in accordance with the terms thereof

56


--------------------------------------------------------------------------------




(such obligations being herein collectively called the “Guaranteed
Obligations”).  The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 8.02.           Obligations Unconditional.  The obligations of the
Guarantors under Section 8.01 shall constitute a guaranty of payment and to the
fullest extent permitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the promissory notes, if any, or any other agreement or
instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full).  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(I)  AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE TO THE GUARANTORS, THE
TIME FOR ANY PERFORMANCE OF OR COMPLIANCE WITH ANY OF THE GUARANTEED OBLIGATIONS
SHALL BE EXTENDED, OR SUCH PERFORMANCE OR COMPLIANCE SHALL BE WAIVED;

(II)  ANY OF THE ACTS MENTIONED IN ANY OF THE PROVISIONS OF THIS AGREEMENT OR
THE PROMISSORY NOTES, IF ANY, OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO
HEREIN OR THEREIN SHALL BE DONE OR OMITTED;

(III)  THE MATURITY OF ANY OF THE GUARANTEED OBLIGATIONS SHALL BE ACCELERATED,
OR ANY OF THE GUARANTEED OBLIGATIONS SHALL BE AMENDED IN ANY RESPECT, OR ANY
RIGHT UNDER THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO
HEREIN OR THEREIN SHALL BE AMENDED OR WAIVED IN ANY RESPECT OR ANY OTHER
GUARANTEE OF ANY OF THE GUARANTEED OBLIGATIONS OR ANY SECURITY THEREFOR SHALL BE
RELEASED OR EXCHANGED IN WHOLE OR IN PART OR OTHERWISE DEALT WITH;

(IV)  THE RELEASE OF ANY OTHER GUARANTOR PURSUANT TO SECTION 8.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Lender exhaust
any right, power or remedy or proceed against the Borrower under this Agreement
or the promissory notes, if any, or any other agreement or instrument referred
to herein or therein, or against any other person under any other guarantee of,
or security for, any of the Guaranteed Obligations.  The Guarantors waive any
and all notice of the creation, renewal, extension, waiver, termination or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Lender upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall

57


--------------------------------------------------------------------------------




conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Lenders shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee.  This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by the Lenders, and the obligations and liabilities of
the Guarantors hereunder shall not be conditioned or contingent upon the pursuit
by the Lenders or any other person at any time of any right or remedy against
the Borrower or against any other person which may be or become liable in
respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto.  This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 8.03.           Reinstatement.  The obligations of the Guarantors under
this Article VIII shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower or other Loan Party
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise.

SECTION 8.04.           Subrogation; Subordination.  Each Guarantor hereby
agrees that until the indefeasible payment and satisfaction in full in cash of
all Guaranteed Obligations and the expiration and termination of the Commitments
of the Lenders under this Agreement it shall waive any claim and shall not
exercise any right or remedy, direct or indirect, arising by reason of any
performance by it of its guarantee in Section 8.01, whether by subrogation or
otherwise, against the Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

SECTION 8.05.           Remedies.  The Guarantors jointly and severally agree
that, as between the Guarantors and the Lenders, the obligations of the Borrower
under this Agreement and the promissory notes, if any, may be declared to be
forthwith due and payable as provided in Article VII (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Article VII) for purposes of Section 8.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against the Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 8.01.

SECTION 8.06.           Instrument for the Payment of Money.  Each Guarantor
hereby acknowledges that the guarantee in this Article VIII constitutes an
instrument for the payment of money, and consents and agrees that any Lender, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

58


--------------------------------------------------------------------------------




SECTION 8.07.           Continuing Guarantee.  The guarantee in this
Article VIII is a continuing guarantee of payment, and shall apply to all
Guaranteed Obligations whenever arising.

SECTION 8.08.           General Limitation on Guarantee Obligations.  In any
action or proceeding involving any state corporate, limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 8.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 8.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 8.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 8.09.           Release of Guarantors.  If, in compliance with the terms
and provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is the Borrower
or a Subsidiary, such Transferred Guarantor shall, upon the consummation of such
sale or transfer, be automatically released from its obligations under this
Agreement, and, so long as the Borrower shall have provided the Lenders such
certifications or documents as any Lender shall reasonably request, the Lenders
shall take such actions as are necessary to effect each release described in
this Section 8.09 in accordance with the terms hereof, so long as the Borrower
shall have provided the Lenders such certifications or documents as any Lender
shall reasonably request in order to demonstrate compliance with this Agreement.

SECTION 8.10.           Right of Contribution.  Each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment.  Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 8.04.  The
provisions of this Section 8.10 shall in no respect limit the obligations and
liabilities of any Guarantor to the Lenders, and each Guarantor shall remain
liable to the Lenders for the full amount guaranteed by such Guarantor
hereunder.


ARTICLE IX


THE ADMINISTRATIVE AGENT


SECTION 9.01.           APPOINTMENT AND AUTHORITY.  EACH OF THE LENDERS HEREBY
IRREVOCABLY APPOINTS ROYAL BANK OF CANADA ITS AGENT AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS OF THE LOAN
DOCUMENTS, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.

59


--------------------------------------------------------------------------------





SECTION 9.02.           RIGHTS AS A LENDER.  THE BANK SERVING AS THE
ADMINISTRATIVE AGENT HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS
CAPACITY AS A LENDER AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT
WERE NOT AN AGENT, AND SUCH BANK AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM,
LEND MONEY TO AND GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR
ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF AS IF IT WERE NOT AN AGENT HEREUNDER.


SECTION 9.03.           EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL
NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, (A) THE
ADMINISTRATIVE AGENT SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED
DUTIES, REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, (B) THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO TAKE ANY
DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY
RIGHTS AND POWERS EXPRESSLY CONTEMPLATED HEREBY THAT THE ADMINISTRATIVE AGENT IS
INSTRUCTED IN WRITING TO EXERCISE BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER
OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE CIRCUMSTANCES AS
PROVIDED IN SECTION 10.08), AND (C) EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, NOR
SHALL IT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF THE SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
BANK SERVING AS ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.
THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN
BY IT WITH THE CONSENT OR AT THE REQUEST OF THE REQUIRED LENDERS (OR SUCH OTHER
NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE NECESSARY UNDER THE
CIRCUMSTANCES AS PROVIDED IN SECTION 10.08) OR IN THE ABSENCE OF ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED
TO HAVE KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT UNLESS AND UNTIL WRITTEN
NOTICE THEREOF IS GIVEN TO THE ADMINISTRATIVE AGENT BY THE BORROWER OR A LENDER,
AND THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR OR HAVE ANY DUTY TO
ASCERTAIN OR INQUIRE INTO (I) ANY STATEMENT, WARRANTY OR REPRESENTATION MADE IN
OR IN CONNECTION WITH ANY LOAN DOCUMENT, (II) THE CONTENTS OF ANY CERTIFICATE,
REPORT OR OTHER DOCUMENT DELIVERED THEREUNDER OR IN CONNECTION THEREWITH,
(III) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER
TERMS OR CONDITIONS SET FORTH IN ANY LOAN DOCUMENT, (IV) THE VALIDITY,
ENFORCEABILITY, EFFECTIVENESS OR GENUINENESS OF ANY LOAN DOCUMENT OR ANY OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT, OR (V) THE SATISFACTION OF ANY CONDITION SET
FORTH IN ARTICLE IV OR ELSEWHERE IN ANY LOAN DOCUMENT, OTHER THAN TO CONFIRM
RECEIPT OF ITEMS EXPRESSLY REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT.


SECTION 9.04.           RELIANCE BY AGENT.  THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON, ANY
NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR OTHER
WRITING BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR SENT BY THE
PROPER PERSON. THE ADMINISTRATIVE AGENT MAY ALSO RELY UPON ANY STATEMENT MADE TO
IT ORALLY OR BY TELEPHONE AND BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER
PERSON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  THE
ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO MAY BE COUNSEL FOR THE
BORROWER OR ANY AFFILIATE THEREOF), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


SECTION 9.05.           DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY
PERFORM ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH
ANY ONE OR MORE SUB-AGENTS

60


--------------------------------------------------------------------------------



APPOINTED BY IT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY PERFORM
ANY AND ALL ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR THROUGH THEIR
RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THE PRECEDING
PARAGRAPHS SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS AGENT.


SECTION 9.06.           RESIGNATION OF AGENT.  SUBJECT TO THE APPOINTMENT AND
ACCEPTANCE OF A SUCCESSOR AGENT AS PROVIDED BELOW, THE ADMINISTRATIVE AGENT MAY
RESIGN AT ANY TIME BY NOTIFYING THE LENDERS AND THE BORROWER.  UPON RECEIPT OF
ANY SUCH NOTICE OF RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REQUIRED LENDERS
SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWER, TO APPOINT A SUCCESSOR
WHICH SHALL BE A COMMERCIAL BANKING INSTITUTION ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY STATE OR A UNITED STATES BRANCH OR AGENCY OF A COMMERCIAL
BANKING INSTITUTION, IN EACH CASE HAVING A COMBINED CAPITAL AND SURPLUS OF AT
LEAST $500,000,000 OR WHICH SHALL OTHERWISE BE REASONABLY ACCEPTABLE TO THE
BORROWER, SUCH ACCEPTANCE NOT TO BE UNREASONABLY WITHHELD OR DELAYED.  UPON THE
ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A SUCCESSOR,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER. THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED
BETWEEN THE BORROWER AND SUCH SUCCESSOR. AFTER THE ADMINISTRATIVE AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.05 SHALL
CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING ADMINISTRATIVE AGENT, ITS
SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN RESPECT OF ANY ACTIONS TAKEN
OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE ACTING AS ADMINISTRATIVE AGENT.


SECTION 9.07.           NON-RELIANCE ON AGENT AND OTHER LENDERS.  EACH LENDER
ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO ACKNOWLEDGES THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY
OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL FROM TIME
TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT
TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY
RELATED AGREEMENT OR ANY DOCUMENT FURNISHED HEREUNDER OR THEREUNDER.


ARTICLE X

MISCELLANEOUS


SECTION 10.01.         NOTICES.  NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FAX, AS FOLLOWS:


(A)   IF TO THE PARENT, THE BORROWER, TO IT AT GEOKINETICS INC., ONE RIVERWAY,
SUITE 2100, HOUSTON, TEXAS  77056, ATTENTION OF:  PRESIDENT (FAX
NO. 713-850-7330), CC:  JAMES J.

61


--------------------------------------------------------------------------------





SPRING, III, CHAMBERLAIN, HRDLICKA, WHITE, WILLIAMS & MARTIN, 1200 SMITH STREET,
SUITE 1400, HOUSTON, TEXAS  77002 (FAX NO. 713-658-2553);


(B)   IF TO ROYAL BANK OF CANADA AS THE ADMINISTRATIVE AGENT, TO ROYAL BANK
PLAZA, 200 BAY STREET, 12TH FLOOR, SOUTH TOWER, TORONTO, ATTENTION OF: DAVID
WHEATLEY (FAX NO. (416) 842-4023); AND


(C)   IF TO A LENDER, TO IT AT ITS ADDRESS (OR FAX NUMBER) SET FORTH ON
SCHEDULE 2.01 OR IN THE ASSIGNMENT AND ACCEPTANCE PURSUANT TO WHICH SUCH LENDER
SHALL HAVE BECOME A PARTY HERETO.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among the Parent, the Borrower, the Administrative Agent and the
applicable Lenders from time to time in writing, notices and other
communications may also be delivered or furnished by e-mail; provided, that the
foregoing shall not apply to notices pursuant to Article II or to compliance and
no Event of Default certificates delivered pursuant to Section 5.04(d) unless
otherwise agreed by the Administrative Agent; provided, further, that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided, that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.


SECTION 10.02.         SURVIVAL OF AGREEMENT.  ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE CONSIDERED TO
HAVE BEEN RELIED UPON BY THE LENDERS AND SHALL SURVIVE THE MAKING BY THE LENDERS
OF THE LOANS, REGARDLESS OF ANY INVESTIGATION MADE BY THE LENDERS OR ON THEIR
BEHALF, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF
OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IS OUTSTANDING AND UNPAID AND SO LONG
AS THE COMMITMENTS HAVE NOT BEEN TERMINATED.  THE PROVISIONS OF SECTIONS 2.14,
2.16, 2.20 AND 10.05 SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT
REGARDLESS OF THE EXPIRATION OF THE TERM OF THIS AGREEMENT, THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE
EXPIRATION OF THE COMMITMENTS, THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR
PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION
MADE BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR ANY LENDER.


SECTION 10.03.         BINDING EFFECT.  THIS AGREEMENT SHALL BECOME EFFECTIVE
WHEN IT SHALL HAVE BEEN EXECUTED BY THE PARENT, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS AND WHEN THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL
HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.

62


--------------------------------------------------------------------------------





SECTION 10.04.         SUCCESSORS AND ASSIGNS.  (A)  WHENEVER IN THIS AGREEMENT
ANY OF THE PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO
INCLUDE THE PERMITTED SUCCESSORS AND ASSIGNS OF SUCH PARTY; AND ALL COVENANTS,
PROMISES AND AGREEMENTS BY OR ON BEHALF OF THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT SHALL
BIND AND INURE TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


(B)   ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS
INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED,
HOWEVER, THAT (I) THE ADMINISTRATIVE AGENT AND THE BORROWER MUST GIVE ITS PRIOR
WRITTEN CONSENT TO SUCH ASSIGNMENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), PROVIDED, THAT THE CONSENT OF THE BORROWER SHALL NOT BE
REQUIRED TO ANY SUCH ASSIGNMENT (A) MADE TO A LENDER OR AN AFFILIATE OR RELATED
FUND OF A LENDER, OR (B) DURING THE CONTINUANCE OF ANY DEFAULT OR EVENT OF
DEFAULT AND (II) (A) IN THE CASE OF ANY ASSIGNMENT, OTHER THAN ASSIGNMENTS TO
ANY LENDER OR ANY AFFILIATE OR RELATED FUND THEREOF, THE AMOUNT OF THE
COMMITMENT OR LOANS OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT
(DETERMINED AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH
ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN
$1,000,000 (OR IF LESS, THE ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT
OR LOANS) AND SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000
(OR THE ENTIRE REMAINING AMOUNT OF SUCH LENDER’S COMMITMENT), PROVIDED, HOWEVER,
THAT SIMULTANEOUS ASSIGNMENTS TO TWO OR MORE RELATED FUNDS SHALL BE COMBINED FOR
PURPOSES OF DETERMINING WHETHER THE MINIMUM ASSIGNMENT REQUIREMENT IS MET, AND
(B) IN THE CASE OF ANY ASSIGNMENT TO A LENDER OR ANY AFFILIATE OR RELATED FUND
THEREOF, AFTER GIVING EFFECT TO SUCH ASSIGNMENT, THE AGGREGATE COMMITMENTS OR
LOANS OF THE ASSIGNING LENDER AND ITS AFFILIATES AND RELATED FUNDS SHALL BE ZERO
OR NOT LESS THAN $1,000,000 AND THE AGGREGATE COMMITMENTS OR LOANS OF THE
ASSIGNEE LENDERS AND THEIR AFFILIATES AND RELATED FUNDS SHALL BE NOT LESS THAN
$1,000,000, (IV) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE (SUCH ASSIGNMENT AND
ACCEPTANCE TO BE (A) ELECTRONICALLY EXECUTED AND DELIVERED TO THE ADMINISTRATIVE
AGENT VIA AN ELECTRONIC SETTLEMENT SYSTEM THEN ACCEPTABLE TO THE ADMINISTRATIVE
AGENT (OR, IF PREVIOUSLY AGREED WITH THE ADMINISTRATIVE AGENT, MANUALLY), AND
(B) DELIVERED TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, UNLESS
WAIVED OR REDUCED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, PROVIDED
THAT ONLY ONE SUCH FEE SHALL BE PAYABLE IN CONNECTION WITH SIMULTANEOUS
ASSIGNMENTS BY OR TO TWO OR MORE RELATED FUNDS) AND (V) THE ASSIGNEE, IF IT
SHALL NOT BE A LENDER IMMEDIATELY PRIOR TO THE ASSIGNMENT, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  UPON ACCEPTANCE AND
RECORDING PURSUANT TO PARAGRAPH (E) OF THIS SECTION 10.04, FROM AND AFTER THE
EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, (A) THE ASSIGNEE
THEREUNDER SHALL BE A PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED
BY SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER
UNDER THIS AGREEMENT AND (B) THE ASSIGNING LENDER THEREUNDER SHALL, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.16,
2.20 AND 10.05, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT AND NOT YET
PAID).


(C)   BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE ASSIGNING
LENDER THEREUNDER AND THE ASSIGNEE THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND
AGREE WITH EACH OTHER

63


--------------------------------------------------------------------------------





AND THE OTHER PARTIES HERETO AS FOLLOWS:  (I) SUCH ASSIGNING LENDER WARRANTS
THAT IT IS THE LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY
FREE AND CLEAR OF ANY ADVERSE CLAIM AND THAT ITS COMMITMENT, AND THE OUTSTANDING
BALANCES OF ITS LOANS, IN EACH CASE WITHOUT GIVING EFFECT TO ASSIGNMENTS THEREOF
WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH ASSIGNMENT AND
ACCEPTANCE, (II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING LENDER MAKES
NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY
STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN CONNECTION WITH THIS
AGREEMENT, OR THE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS,
SUFFICIENCY OR VALUE OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO, OR THE FINANCIAL CONDITION OF
THE BORROWER OR ANY SUBSIDIARY OR THE PERFORMANCE OR OBSERVANCE BY THE BORROWER
OR ANY SUBSIDIARY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO;
(III) SUCH ASSIGNEE REPRESENTS AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO
ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV) SUCH ASSIGNEE CONFIRMS THAT IT
HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.05(A) OR DELIVERED PURSUANT TO
SECTION 5.04 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH
ASSIGNMENT AND ACCEPTANCE; (V) SUCH ASSIGNEE WILL INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING LENDER OR ANY OTHER
LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE
AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY
THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH
THEIR TERMS ALL THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE
REQUIRED TO BE PERFORMED BY IT AS A LENDER.


(D)   THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN REFERRED TO IN SECTION 10.01 A
COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS
HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE
TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER
AND ANY LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


(E)   UPON ITS RECEIPT OF, AND CONSENT TO, A DULY COMPLETED ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, AN ADMINISTRATIVE
QUESTIONNAIRE COMPLETED IN RESPECT OF THE ASSIGNEE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) ABOVE, IF APPLICABLE, THE WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT AND THE BORROWER TO SUCH ASSIGNMENT (IN EACH CASE TO THE EXTENT REQUIRED
PURSUANT TO PARAGRAPH (B) ABOVE), ANY APPLICABLE TAX FORMS, AND THE DELIVERY TO
THE ADMINISTRATIVE AGENT OF ANY PROMISSORY NOTE (IF ANY) ISSUED PURSUANT TO
SECTION 2.04(E) MARKED “CANCELLED”, THE ADMINISTRATIVE AGENT SHALL (I) ACCEPT
SUCH ASSIGNMENT AND ACCEPTANCE AND

64


--------------------------------------------------------------------------------





(II) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER. NO ASSIGNMENT
SHALL BE EFFECTIVE UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN
THIS PARAGRAPH (E).


(F)   EACH LENDER MAY WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER PERSONS IN ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT); PROVIDED, HOWEVER, THAT
(I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED,
(II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR
THE PERFORMANCE OF SUCH OBLIGATIONS, (III) THE PARTICIPATING BANKS OR OTHER
PERSONS SHALL BE ENTITLED TO THE BENEFIT OF THE COST PROTECTION PROVISIONS
CONTAINED IN SECTIONS 2.14, 2.16 AND 2.20 TO THE SAME EXTENT AS IF THEY WERE
LENDERS (BUT, WITH RESPECT TO ANY PARTICULAR PARTICIPANT, TO NO GREATER EXTENT
THAN THE LENDER THAT SOLD THE PARTICIPATION TO SUCH PARTICIPANT), (IV) SUCH
LENDER SHALL MAINTAIN A REGISTER SUBSTANTIALLY IN THE FORM DESCRIBED IN SECTION
10.04(D) (THE “PARTICIPANT REGISTER”), (V) IF SUCH LENDER IS A FOREIGN LENDER,
SUCH LENDER SHALL COLLECT FROM EACH PARTICIPATING BANK OR OTHER PERSONS, PRIOR
TO THE TIME SUCH PARTICIPATING BANK OR OTHER PERSONS RECEIVE PAYMENTS WITH
RESPECT TO SUCH PARTICIPATION, THE APPROPRIATE FORMS, CERTIFICATES AND
STATEMENTS DESCRIBED IN SECTION 2.20 AS IF SUCH PARTICIPATING BANKS OR OTHER
PERSONS WERE A LENDER UNDER SECTION 2.20,  AND (VI) THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, AND SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE
OBLIGATIONS OF THE BORROWER RELATING TO THE LOANS AND TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT (OTHER THAN
AMENDMENTS, MODIFICATIONS OR WAIVERS DECREASING ANY FEES PAYABLE TO SUCH
PARTICIPATING BANK OR PERSON HEREUNDER OR THE AMOUNT OF PRINCIPAL OF OR THE RATE
AT WHICH INTEREST IS PAYABLE ON THE LOANS IN WHICH SUCH PARTICIPATING BANK OR
PERSON HAS AN INTEREST, EXTENDING ANY SCHEDULED PRINCIPAL PAYMENT DATE OR DATE
FIXED FOR THE PAYMENT OF INTEREST ON THE LOANS IN WHICH SUCH PARTICIPATING BANK
OR PERSON HAS AN INTEREST, INCREASING OR EXTENDING THE COMMITMENTS IN WHICH SUCH
PARTICIPATING BANK OR PERSON HAS AN INTEREST OR RELEASING ANY GUARANTOR (OTHER
THAN IN CONNECTION WITH THE SALE OF SUCH GUARANTOR IN A TRANSACTION PERMITTED BY
SECTION 6.05)).


(G)   ANY LENDER OR PARTICIPANT MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION
10.04, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH LENDER BY
OR ON BEHALF OF THE BORROWER; PROVIDED THAT, PRIOR TO ANY SUCH DISCLOSURE OF
INFORMATION DESIGNATED BY THE BORROWER AS CONFIDENTIAL, EACH SUCH ASSIGNEE OR
PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT SHALL EXECUTE AN AGREEMENT
WHEREBY SUCH ASSIGNEE OR PARTICIPANT SHALL AGREE (SUBJECT TO CUSTOMARY
EXCEPTIONS) TO PRESERVE THE CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION ON
TERMS NO LESS RESTRICTIVE THAN THOSE APPLICABLE TO THE LENDERS PURSUANT TO
SECTION 10.16.


(H)   ANY LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT TO SECURE EXTENSIONS OF CREDIT TO SUCH LENDER OR IN SUPPORT OF
OBLIGATIONS OWED BY SUCH LENDER; PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH ASSIGNEE
FOR SUCH LENDER AS A PARTY HERETO.


(I)   NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN

65


--------------------------------------------------------------------------------





WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND
THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY LOAN
THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE BORROWER
PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO MAKE ANY LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE
SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE
GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS
HEREOF.  THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT
OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY
SUCH GRANTING LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL
LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF
THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 10.04, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER AND THE ADMINISTRATIVE AGENT
AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS
INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS
(CONSENTED TO BY THE BORROWER AND ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY
AND/OR CREDIT SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING
OR MAINTENANCE OF LOANS AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC
INFORMATION RELATING TO ITS LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.


(J)   THE BORROWER SHALL NOT ASSIGN OR DELEGATE ANY OF ITS RIGHTS OR DUTIES
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND ANY ATTEMPTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID.


SECTION 10.05.         EXPENSES; INDEMNITY.  (A)  THE PARENT AND THE BORROWER
AGREE, JOINTLY AND SEVERALLY, TO PAY ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND EACH LENDER IN CONNECTION WITH THE PREPARATION AND
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN CONNECTION
WITH ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR
THEREOF (WHETHER OR NOT THE TRANSACTIONS HEREBY OR THEREBY CONTEMPLATED SHALL BE
CONSUMMATED) OR INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION
WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN CONNECTION WITH THE LOANS MADE
HEREUNDER, INCLUDING FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, AND, IN CONNECTION WITH ANY SUCH
ENFORCEMENT OR PROTECTION, FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL AS
THE ADMINISTRATIVE AGENT OR ANY LENDER DETERMINE TO BE REASONABLY NECESSARY.


(B)   THE PARENT AND THE BORROWER AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY THE
ADMINISTRATIVE AGENT, EACH LENDER AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS AND THEIR SUCCESSORS AND ASSIGNS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
COSTS, EXPENSES (INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL AND LIABILITIES OF SUCH INDEMNITEE ARISING OUT OF OR IN CONNECTION WITH
(I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR

66


--------------------------------------------------------------------------------





ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
THERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) THE USE OF
THE PROCEEDS OF THE LOANS, (III) ANY CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT ANY INDEMNITEE IS A
PARTY THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD
PARTY OR BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES), OR (IV) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE BORROWER OR THE SUBSIDIARIES; PROVIDED, THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH COSTS, EXPENSES
OR LIABILITIES RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE (OR ITS RELATED PARTIES).


(C)   TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE LOAN PARTIES SHALL NOT
ASSERT, AND EACH LOAN PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON
ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.


(D)   THE PROVISIONS OF THIS SECTION 10.05 SHALL SURVIVE THE EXPIRATION OF THE
TERM OF THIS AGREEMENT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF ANY OF THE LOANS, THE EXPIRATION OF THE COMMITMENTS,
THE INVALIDITY OR UNENFORCEABILITY OF ANY TERM OR PROVISION OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
ADMINISTRATIVE AGENT OR ANY LENDER.  ALL AMOUNTS DUE UNDER THIS SECTION 10.05
SHALL BE PAYABLE ON WRITTEN DEMAND THEREFOR.


SECTION 10.06.         RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND
FROM TIME TO TIME, EXCEPT TO THE EXTENT PROHIBITED BY LAW, TO SET OFF AND APPLY
ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL)
AT ANY TIME HELD AND OTHER INDEBTEDNESS AT ANY TIME OWING BY SUCH LENDER TO OR
FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR THE PARENT AGAINST ANY OF AND
ALL THE OBLIGATIONS OF THE BORROWER OR THE PARENT NOW OR HEREAFTER EXISTING
UNDER THIS AGREEMENT AND OTHER LOAN DOCUMENTS HELD BY SUCH LENDER, IRRESPECTIVE
OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE
RIGHTS OF EACH LENDER UNDER THIS SECTION 10.06 ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.


SECTION 10.07.         APPLICABLE LAW.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 10.08.         WAIVERS; AMENDMENT.  (A)  NO FAILURE OR DELAY OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN EXERCISING ANY POWER OR RIGHT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR

67


--------------------------------------------------------------------------------





POWER.  THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT AND THE LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY THE BORROWER OR ANY OTHER LOAN PARTY THEREFROM SHALL IN ANY EVENT
BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) BELOW, AND THEN
SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR
THE PURPOSE FOR WHICH GIVEN.  NO NOTICE OR DEMAND ON THE BORROWER IN ANY CASE
SHALL ENTITLE THE BORROWER TO ANY OTHER OR FURTHER NOTICE OR DEMAND IN SIMILAR
OR OTHER CIRCUMSTANCES.


(B)   NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION
HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN
AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE REQUIRED LENDERS AND THE
LOAN PARTIES THAT ARE PARTY THERETO AND ARE AFFECTED BY SUCH WAIVER, AMENDMENT
OR MODIFICATION; PROVIDED, HOWEVER, THAT NO SUCH AGREEMENT SHALL (I) DECREASE
THE PRINCIPAL AMOUNT OF, OR EXTEND THE MATURITY OF OR ANY SCHEDULED PRINCIPAL
PAYMENT DATE OR DATE FOR THE PAYMENT OF ANY INTEREST ON ANY LOAN, OR WAIVE OR
FORGIVE ANY SUCH PAYMENT OR ANY PART THEREOF, OR THE RATE OF INTEREST ON ANY
LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER DIRECTLY ADVERSELY
AFFECTED THEREBY, (II) INCREASE OR EXTEND THE COMMITMENT OR DECREASE OR EXTEND
THE DATE FOR PAYMENT OF ANY FEES OF ANY LENDER WITHOUT THE PRIOR WRITTEN CONSENT
OF SUCH LENDER, (III) AMEND OR MODIFY THE PRO RATA REQUIREMENTS OF SECTION 2.16,
THE PROVISIONS OF SECTION 10.04(J) OR THE PROVISIONS OF THIS SECTION 10.08  OR
RELEASE ALL OR SUBSTANTIALLY ALL OF THE GUARANTORS (DETERMINED BASED ON THE VALE
OF THEIR GUARANTEES OF THE OBLIGATIONS), WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER, (IV) MODIFY THE PROTECTIONS AFFORDED TO AN SPC PURSUANT TO THE
PROVISIONS OF SECTION 10.04(I) WITHOUT THE WRITTEN CONSENT OF SUCH SPC OR
(V) REDUCE THE PERCENTAGE CONTAINED IN THE DEFINITION OF THE TERM “REQUIRED
LENDERS” WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (IT BEING UNDERSTOOD
THAT WITH THE CONSENT OF THE REQUIRED LENDERS, ADDITIONAL EXTENSIONS OF CREDIT
PURSUANT TO THIS AGREEMENT MAY BE INCLUDED IN THE DETERMINATION OF THE REQUIRED
LENDERS ON SUBSTANTIALLY THE SAME BASIS AS THE COMMITMENTS AND EXTENSIONS OF
CREDIT THEREUNDER ON THE DATE HEREOF); PROVIDED FURTHER THAT NO SUCH AGREEMENT
SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE
ADMINISTRATIVE AGENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


SECTION 10.09.         INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST
ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION 10.09 SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT SHALL HAVE
BEEN RECEIVED BY SUCH LENDER.


SECTION 10.10.         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT BETWEEN THE PARTIES RELATIVE TO THE
SUBJECT MATTER HEREOF. 

68


--------------------------------------------------------------------------------





ANY OTHER PREVIOUS AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF IS SUPERSEDED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
NOTHING IN THIS AGREEMENT OR IN THE OTHER LOAN DOCUMENTS, EXPRESSED OR IMPLIED,
IS INTENDED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO AND
THERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREUNDER AND, TO THE
EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE INDEMNITEES, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY RIGHTS, REMEDIES,
OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


SECTION 10.11.         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.11.


SECTION 10.12.         SEVERABILITY.  IN THE EVENT ANY ONE OR MORE OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHOULD BE
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY
AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN AND THEREIN
SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT
THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT
IN AND OF ITSELF AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION).  THE PARTIES SHALL ENDEAVOR IN GOOD-FAITH NEGOTIATIONS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE
ECONOMIC EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID,
ILLEGAL OR UNENFORCEABLE PROVISIONS.


SECTION 10.13.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL
CONSTITUTE A SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION
10.03.  DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AGREEMENT.


SECTION 10.14.         HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND ARE NOT TO AFFECT THE CONSTRUCTION OF, OR TO BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 10.15.         JURISDICTION; CONSENT TO SERVICE OF PROCESS.  (A)  THE
LOAN PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR

69


--------------------------------------------------------------------------------





ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST THE
LOAN PARTIES OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(B)   EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY
NEW YORK STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(C)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.


SECTION 10.16.         CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND
THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS
DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AND ITS
AFFILIATES’ OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL), (B) TO THE
EXTENT REQUESTED BY ANY REGULATORY AUTHORITY OR QUASI-REGULATORY AUTHORITY,
(C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA
OR SIMILAR LEGAL PROCESS, (D) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS OR ANY SUIT, ACTION OR PROCEEDING
RELATING TO THE ENFORCEMENT OF ITS RIGHTS HEREUNDER OR THEREUNDER, (E) SUBJECT
TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS
SECTION 10.16, TO (I) ANY ACTUAL OR PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO
ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER, ANY SUBSIDIARY OR
ANY AFFILIATE THEREOF OR ANY OF THEIR RESPECTIVE OBLIGATIONS, (F) WITH THE
CONSENT OF THE BORROWER OR (G) TO THE EXTENT SUCH INFORMATION BECOMES PUBLICLY
AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION 10.16.  FOR THE
PURPOSES OF THIS SECTION, “INFORMATION” SHALL MEAN ALL INFORMATION RECEIVED FROM
THE BORROWER AND RELATED TO THE BORROWER OR ITS BUSINESS, OTHER THAN ANY SUCH
INFORMATION THAT WAS AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A
NONCONFIDENTIAL BASIS PRIOR TO ITS DISCLOSURE BY THE BORROWER; PROVIDED THAT, IN
THE CASE OF INFORMATION RECEIVED FROM THE BORROWER AFTER THE DATE HEREOF, SUCH
INFORMATION IS CLEARLY IDENTIFIED AT THE TIME OF DELIVERY AS CONFIDENTIAL.  ANY
PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS PROVIDED IN
THIS SECTION 10.16 SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS OBLIGATION TO
DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO MAINTAIN THE
CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD ITS OWN
CONFIDENTIAL INFORMATION.

70


--------------------------------------------------------------------------------





SECTION 10.17.         USA PATRIOT ACT NOTICE.  EACH LENDER AND THE
ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY
NOTIFIES THE PARENT AND THE BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE
USA PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE PARENT AND THE BORROWER, WHICH INFORMATION INCLUDES THE NAME AND
ADDRESS OF THE PARENT AND THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE PARENT
AND THE BORROWER IN ACCORDANCE WITH THE USA PATRIOT ACT.

[Remainder of this page intentionally left blank]

71


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GEOKINETICS HOLDINGS, INC.

 

 

 

 

by

 

 

/s/ David A. Johnson

 

 

Name: David A. Johnson

 

 

Title: President

 

 

 

 

 

GEOKINETICS INC.

 

 

 

 

by

 

 

/s/ David A. Johnson

 

 

Name: David A. Johnson

 

 

Title: President

 

72


--------------------------------------------------------------------------------


 

 

AVISTA CAPITAL PARTNERS, L.P.,

 

as a Lender

 

 

 

 

by: AVISTA CAPITAL PARTNERS, L.P.,

 

 

as its general partner

 

 

 /s/ Ben Silber

 

 

Name: Ben Silber

 

 

Title: General

 

 

 

 

 

AVISTA CAPITAL PARTNERS (OFFSHORE),

 

L.P.,

 

as a Lender

 

 

 

 

by: AVISTA CAPITAL PARTNERS, L.P.,

 

 

as its general partner

 

 

 /s/ Ben Silber

 

 

Name: Ben Silber

 

 

Title: General Counsel

 


--------------------------------------------------------------------------------




 

 

LEVANT AMERICA S.A.,

 

as a Lender

 

 

 

 

/s/ K. H. Hannan, Jr.

 

 

Name: K. H. Hannan, Jr.

 

 

Title: Attorney-in-Fact

2


--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA,

 

 

as a Lender,

 

 

 

By

 

 

/s/ Linda Stevens

 

 

 

Name:  Linda Stevens

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

as a Administrative Agent,

 

 

 

By

 

 

/s/ David Wheatley

 

 

 

Name:  David Wheatley

 

 

Title:  Manager, Agency

 


--------------------------------------------------------------------------------